Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21       Page 1 of 67 PageID 11033



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JUAN LIZCANO,                            §
                   Petitioner,           §
                                         §
v.                                       §      No. 3:16-cv-01008-B-BN
                                         §
BOBBY LUMPKIN,                           §
Director, Texas Department               §
of Criminal Justice,                     §
Correctional Institutions Division,      §
                    Respondent.          §

                     RESPONDENT LUMPKIN’S ANSWER
                         WITH BRIEF IN SUPPORT

KEN PAXTON                                   ERICH DRYDEN
Attorney General of Texas                    Assistant Attorney General
                                             Criminal Appeals Division
BRENT WEBSTER                                Counsel of Record
First Assistant Attorney General
                                             P.O. Box 12548, Capitol Station
JOSH RENO                                    Austin, Texas 78711-2548
Deputy Attorney General                      (512) 936-1400
For Criminal Justice                         erich.dryden@oag.texas.gov

EDWARD L. MARSHALL
Chief, Criminal Appeals Division


                              Attorneys for Respondent
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21                                   Page 2 of 67 PageID 11034



                                           TABLE OF CONTENTS

TABLE OF AUTHORITIES ...................................................................................... iii

INTRODUCTION ........................................................................................................ 1

LIZCANO’S ALLEGATIONS ..................................................................................... 2

STATEMENT OF THE CASE .................................................................................... 3

STATEMENT OF FACTS .......................................................................................... 4

ANSWER ..................................................................................................................... 6

    I.         All But One of Lizcano’s Claims Are Time-Barred Under 28
               U.S.C. § 2244(d). ........................................................................................... 6

          A.        Lizcano is not entitled to equitable tolling under Supreme
                    Court and Fifth Circuit precedent.................................................. 11

          B.        The time-barred claims do not relate back to Lizcano’s
                    original petition. ................................................................................. 14

    II.        All But One of Lizcano’s Claims Are Procedurally Defaulted........ 20

    III.       Lizcano’s Claims of Ineffective Assistance of State Habeas
               Counsel Are Not Cognizable. ................................................................. 26

    IV.        The State Court’s Denial of Lizcano’s Claim That Trial
               Counsel Were Ineffective for Failing to Pursue a Competency
               Hearing Is Not Unreasonable. ............................................................... 27

          A.        Standard of review ............................................................................. 28

          B.        The state court findings are not unreasonable. ........................... 31

          C.        The    state    court     reasonably                 denied             Lizcano’s
                    ineffectiveness claim. ........................................................................ 38

               1.       The state court’s finding that counsel were not
                        deficient is reasonable given the record before the
                        court, and Lizcano fails to demonstrate otherwise. .............. 38




                                                              i
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21                                Page 3 of 67 PageID 11035



                  a.       Counsel did not want to give the State an advantage
                           by prematurely turning over their evidence. .................... 39

                  b.       Trial counsel’s characterization of Dr. Martinez’s
                           opinion and their belief that a competency trial
                           would not succeed is supported by the hearing
                           testimony.................................................................................... 43

                  c.       Lizcano’s additional arguments fail to show that the
                           state court’s decision is unreasonable. ............................... 48

             2.        Lizcano fails to show that the state court’s
                       determination that he was not prejudiced by counsel’s
                       decision to withdraw the competency motion is
                       unreasonable. ................................................................................. 53

CONCLUSION ........................................................................................................... 58

CERTIFICATE OF SERVICE ................................................................................. 59




                                                           ii
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21                          Page 4 of 67 PageID 11036



                                    TABLE OF AUTHORITIES

Cases

Adams v. Haeberlin, 404 F. App’x 11 (6th Cir. 2010) ................................................. 57

Adams v. Stephens, No. 3:14-CV-1276-D,
  2014 WL 3778161 (N.D. Tex. July 31, 2014) ....................................................... 8, 9

Adams v. Thaler, 421 F. App’x 322 (5th Cir. 2011) .................................................... 25

Aguilar v. Dretke, 428 F.3d 526 (5th Cir. 2005) ......................................................... 21

Alexander v. Cockrell, 294 F.3d 626 (5th Cir. 2002) ................................................... 12

Alexander v. Johnson, 211 F.3d 895 (5th Cir. 2000) .................................................. 58

Arthur v. Thomas, 739 F.3d 611 (11th Cir. 2014) ........................................................ 9

Atkins v. Virginia, 536 U.S. 304 (2002) ........................................................ 1, 6, 49, 57

Balentine v. Thaler, 626 F.3d 842 (5th Cir. 2010) ...................................................... 22

Batson v. Kentucky, 476 U.S. 79 (1985) .............................................................. Passim

Beazley v. Johnson, 242 F.3d 248 (5th Cir. 2001)....................................................... 25

Busby v. Dretke, 359 F.3d 708 (5th Cir. 2004) ............................................................ 20

Cathcart v. Davis, No. 3:19-CV-177-C-BH, 2019 WL 1318364
   (N.D. Tex. Mar. 8, 2019), report and recommendation adopted,
   2019 WL 1316031 (N.D. Tex. Mar. 22, 2019) ......................................................... 9

Clark v. Davis, 850 F.3d 770 (5th Cir. 2017) .......................................................... 9, 10

Colburn v. Cockrell, 37 F. App’x 90,
   2002 WL 1021891 (5th Cir. 2002) .......................................................................... 50

Coleman v. Johnson, 184 F.3d 398 (5th Cir. 1999) .................................................... 11

Coleman v. Thompson, 501 U.S. 722 (1991) ............................................. 13, 22, 23, 25

Cousin v. Lensing, 310 F.3d 843 (5th Cir. 2002) ........................................................ 13



                                                      iii
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21                            Page 5 of 67 PageID 11037



Cullen v. Pinholster, 563 U.S. 170 (2011) ................................................. 28, 31, 48, 49

Davila v. Davis, 137 S. Ct. 2058 (2016) .......................................................... 23, 24, 26

Davis v. Johnson, 158 F.3d 806 (5th Cir. 1999) ......................................................... 11

Day v. Quarterman, 566 F.3d 527 (5th Cir. 2009) ...................................................... 55

Dorsey v. Quarterman, 494 F.3d 527 (5th Cir. 2007) ................................................. 21

Dowthitt v. Johnson, 230 F.3d 733 (5th Cir. 2000) .................................................. 44

Duncan v. Walker, 533 U.S. 167 (2001) ........................................................................ 8

Edwards v. Carpenter, 529 U.S. 446 (2000) ............................................................... 24

Elizalde v. Dretke, 362 F.3d 323 (5th Cir. 2004) ........................................................ 25

Ex parte Gardner, 959 S.W.2d 189 (Tex. Crim. App. 1998) ....................................... 21

Ex parte Jimenez, 364 S.W.3d 866 (Tex. Crim. App. 2012) ....................................... 21

Ex parte LaHood, 401 S.W.3d 45 (Tex. Crim. App. 2013) .......................................... 48

Ex parte Rojas, 981 S.W.2d 690 (Tex. Crim. App. 1998) ............................................ 21

Fearance v. Scott, 56 F.3d 633 (5th Cir. 1995)............................................................ 22

Federal Deposit Ins. Corp. v. Conner, 20 F.3d 1376 (5th Cir. 1994) .......................... 15

Fierro v. Cockrell, 294 F.3d 674 (5th Cir. 2002) ........................................................... 7

Figueredo-Quintero v. McCain, 766 F. App’x 93 (5th Cir. 2019) ............................... 16

Finley v. Johnson, 243 F.3d 215 (5th Cir. 2001) ......................................................... 20

Fisher v. Texas, 169 F.3d 295 (5th Cir. 1999) ............................................................. 20

Flores v. Quarterman, 467 F.3d 484 (5th Cir. 2006) .................................................. 11

Garza v. Stephens, 738 F.3d 669 (5th Cir. 2013) ........................................................ 22

Hardy v. Cross, 565 U.S. 65 (2011) ............................................................................. 28



                                                        iv
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21                              Page 6 of 67 PageID 11038



Harrington v. Richter, 562 U.S. 86 (2011) .......................................................... Passim

Harris v. Reed, 489 U.S. 255 (1989) ............................................................................ 20

Hatten v. Quarterman, 570 F.3d 595 (5th Cir. 2009) ................................................. 24

Haynes v. Quarterman, 526 F.3d 189 (5th Cir. 2008) ................................................ 26

Hinton v. Alabama, 571 U.S. 263 (2014) .................................................................... 30

Holland v. Florida, 560 U.S. 631 (2010) ............................................................... 11, 13

Hughes v. Johnson, 191 F.3d 607 (5th Cir. 1999)....................................................... 25

Hughes v. Quarterman, 530 F.3d 336 (5th Cir. 2008) ................................................ 22

In re Paredes, 587 F. Appx. 805 (5th Cir. 2014) ..................................................... 9, 10

In re Sepulvado, 707 F.3d 550 (5th Cir. 2013) ...................................................... 22, 23

In re Wilson, 442 F.3d 872 (5th Cir. 2006) .................................................................. 12

Knight v. Florida Department of Corrections, 936 F.3d 1322 (11th Cir. 2019),
  cert. denied, 141 S. Ct. 274 (2020) ........................................................................ 48

Lawrence v. Florida, 549 U.S. 327 (2007) .............................................................. 7, 13

Lombardo v. United States, 860 F.3d 547 (7th Cir. 2017) ........................................... 9

Lookingbill v. Cockrell, 293 F.3d 256 (5th Cir. 2002)................................................. 11

McCorquodale v. Director, TDCJ-CID, No. 6:18cv477, 2020 WL 2167620
  (E.D. Tex. Apr. 17, 2020), report and recommendation adopted,
  2020 WL 2126380 (E.D. Tex. May 4, 2020) ............................................................. 9

McGregor v. Louisiana State Univ. Bd. of Supervisors,
  3 F.3d 850 (5th Cir. 1993) ...................................................................................... 15

McQuiggin v. Perkins, 569 U.S. 383 (2013) ................................................................ 11

Manning v. Epps, 688 F.3d 177 (5th Cir. 2012) ......................................................... 11

Martinez v. Ryan, 566 U.S. 1 (2012) ................................................................... Passim



                                                          v
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21                            Page 7 of 67 PageID 11039



Mayle v. Felix, 545 U.S. 644 (2005) ............................................................................. 14

Medina v. California, 505 U.S. 437 (1992) ..................................................... 37, 50, 52

Milton v. Miller, 812 F.3d 1252 (10th Cir. 2016) ........................................................ 20

Moore v. Texas, 137 S. Ct. 1039 (2017) ............................................................... 1, 4, 49

Murphy v. Davis, 732 F. App’x 249 (5th Cir. 2018) .................................................... 22

Murray v. Carrier, 477 U.S. 478 (1986) ................................................................ 23, 25

Neal v. Puckett, 286 F.3d 230 (5th Cir. 2002) ............................................................. 29

Pape v. Thaler, 645 F.3d 281 (5th Cir. 2011) ........................................................ 41, 42

Pate v. Robinson, 383 U.S. 375 (1966) ................................................................ Passim

Phillips v. Donnelly, 216 F.3d 508 (5th Cir. 2000) ..................................................... 12

Rashidi v. Am. President Lines, 96 F.3d 124 (5th Cir. 1996) ............................... 11, 12

Reed v. Stephens, 739 F.3d 753 (5th Cir. 2014) .......................................................... 22

Roberts v. Cockrell, 319 F.3d 690 (5th Cir. 2003) ......................................................... 7

Rompilla v. Beard, 545 U.S. 374 (2005) .................................................................... 44

Sawyer v. Whitley, 505 U.S. 333 (1992) ...................................................................... 22

Shank v. Vannoy, No. 16-30994,
  2017 WL 6029846 (5th Cir. Oct. 26, 2017) .............................................................. 9

Smith v. Ryan, 813 F.3d 1175 (9th Cir. 2016) ............................................................ 57

Stevens v. Epps, 618 F.3d 489 (5th Cir. 2010) ............................................................ 26

Strickland v. Washington, 466 U.S. 688 (1984) .................................................. Passim

Trevino v. Thaler, 569 U.S. 413 (2013) ............................................................... Passim

United States v. Ciampi, 419 F.3d 20 (1st Cir. 2005) ................................................. 15

United States v. Craycraft, 167 F.3d 451 (8th Cir. 1999) ........................................... 14

                                                        vi
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21                                   Page 8 of 67 PageID 11040



United States v. Gonzales, 592 F.3d 675 (5th Cir. 2009)............................................ 15

United States v. Hicks, 283 F.3d 380 (D.C. Cir. 2002) ............................................... 19

United States v. Randall & Blake, 817 F.2d 1188 (5th Cir. 1987)............................. 17

United States v. Roe, 913 F.3d 1285 (10th Cir. 2019) ................................................ 18

Valdez v. Cockrell, 274 F.3d 941 (5th Cir. 2001) ........................................................ 29

Wiggins v. Smith, 539 U.S. 510 (2003) ....................................................................... 52

(Terry) Williams v. Taylor, 529 U.S. 362 (2000) ................................................... 28, 29

Woodford v. Visciotti, 537 U.S. 19 (2002).................................................................... 29

Yohey v. Collins, 985 F.2d 222 (5th Cir. 1993) ........................................................... 42


Constitutional Provisions, Statutes, and Rules

U.S. Const. amend. VI ................................................................................................. 16

Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA) .................. Passim

28 U.S.C. § 2244 ................................................................................................. 6, 7, 8, 9

28 U.S.C. § 2254 ................................................................................................... Passim

Fed. R. Civ. Proc. 15 .................................................................................................... 14

Fed. R. Civ. Proc. 60 ...................................................................................................... 9

Tex. Code Crim. Proc. art. 11.071 ................................................................................. 4

Tex. R. Crim. Evid. 705 ............................................................................. 35, 42, 46, 47




                                                             vii
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 9 of 67 PageID 11041




                                 INTRODUCTION

      Petitioner Juan Lizcano was convicted and sentenced to death for the murder

of Dallas police officer Brian Jackson. Lizcano previously filed a petition for writ of

habeas corpus in this Court challenging his conviction and sentence pursuant to

28 U.S.C. § 2254. ECF No. 1. He then moved to stay and abate these proceedings so

that he could return to state court to relitigate his claim that he is intellectually

disabled under Atkins v. Virginia, 536 U.S. 304 (2002), in light of the Supreme Court’s

decision in Moore v. Texas, 137 S. Ct. 1039 (2017). ECF No. 34. This Court granted

the motion. ECF Nos. 45 & 51. After returning to state court, Lizcano was granted

relief on his Atkins claim, and the Texas Court of Criminal Appeals (CCA) commuted

his sentence to life without parole.    Ex parte Lizcano, WR-68,348-03, 2020 WL

5540165, at *1 (Tex. Crim. App. Sept. 16, 2020) (unpublished).

      Lizcano then returned to this Court and filed an amended federal petition

challenging his conviction for capital murder. ECF No. 57. Respondent Lumpkin

(the Director) now files this answer and denies all of Lizcano’s assertions of fact

except those supported by the record or admitted herein. Further, most of Lizcano’s

claims are barred by the statute of limitations and are procedurally defaulted because

they were not properly raised in state court. The Director respectfully requests that

Lizcano’s petition be denied with prejudice and that he be denied a certificate of

appealability (COA).




                                          1
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 10 of 67 PageID 11042



                            LIZCANO’S ALLEGATIONS

       The Director understands Lizcano to assert the following claims for relief:

       1.     His trial counsel were ineffective for failing to pursue competency
              proceedings at trial. ECF No. 57 at 6–21.

       2.     His due process rights were violated because the trial court failed
              to sua sponte conduct a competency hearing pursuant to Pate v.
              Robinson, 383 U.S. 375 (1966); appellate counsel was ineffective
              for failing to raise this issue on appeal; his appellate counsel
              labored under a conflict of interest; and state habeas counsel was
              ineffective for failing to raise the ineffective-assistance-of-
              appellate-counsel (IAAC) claims in his initial habeas application.
              ECF No. 57 at 24–41.

       3.     Trial counsel were ineffective for failing to properly litigate a
              claim that the State struck a juror for discriminatory reasons in
              violation of Batson v. Kentucky, 476 U.S. 79 (1985), and his state
              habeas counsel was ineffective for failing to raise trial counsel’s
              ineffectiveness regarding this issue. ECF No. 57 at 41–56.

       4.     The prosecution committed misconduct by making improper
              arguments during final argument of the guilt-innocence phase,
              trial counsel were ineffective for failing to object to these
              comments, and state habeas counsel was ineffective for failing
              raise as a claim for habeas relief trial counsel’s ineffectiveness.
              ECF No. 57 at 56–63.

       5.     His conviction is unconstitutional due to the cumulative effect of
              trial counsel’s inadequate representation and the trial court’s
              denial of his due process rights, and state habeas counsel was
              ineffective for failing to raise a cumulative-error claim.
              ECF No. 57 at 63–64.

       For the following reasons, all but the first claim are time-barred and

 procedurally defaulted, and the claims challenging state habeas counsel’s

 effectiveness are not cognizable. The first claim was denied by the state court on the

 merits, and this decision is not objectively unreasonable. Habeas relief should be

 denied.

                                           2
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21              Page 11 of 67 PageID 11043



                              STATEMENT OF THE CASE

        Lizcano was indicted, convicted, and sentenced to death for the murder of

 police officer Brian Jackson. CR 2, 260, 268–72.1            The CCA affirmed Lizcano’s

 conviction and sentence on May 5, 2010. Lizcano v. State, No. AP-75,879, 2010 WL

 1817772 (Tex. Crim. App. May 5, 2010) (unpublished). The Supreme Court denied

 Lizcano’s petition for writ of certiorari on January 18, 2011.            Lizcano v. Texas,

 562 U.S. 1182 (2011).

        Lizcano filed a state application for writ of habeas corpus in the trial court on

 December 23, 2009. 1 SHCR 2, 93. Following an evidentiary hearing, the trial court

 entered findings-of-fact recommending that relief be denied. 8 SHCR 2070–161. The

 CCA issued an order adopting a majority of the trial court’s findings, and based on

 those findings and its own independent review, denied Lizcano habeas relief on April

 15, 2015. Ex parte Lizcano, WR-68,348-03, 2015 WL 2085190 (Tex. Crim. App. Apr.

 15, 2015) (unpublished). The Supreme Court denied Lizcano certiorari review on

 December 7, 2015. Lizcano v. Texas, 577 U.S. 1029 (2015).




 1       CR” refers to the clerk’s record, followed by the page number(s). “RR” refers to the
 reporter’s record of transcribed trial proceedings, preceded by volume number and followed
 by page number(s). “SHCR” refers to the state habeas clerk’s record—the transcript of
 pleadings and documents filed with the court during Lizcano’s state habeas proceeding—
 preceded by volume number and followed by page number(s). “SHCR2” refers to Lizcano’s
 second state habeas application, followed by page number(s). “EHRR” refers to the reporter’s
 record of the state habeas evidentiary hearing, preceded by volume number and followed by
 page number(s). Volumes 9–12 of the EHRR consist of the exhibits submitted by the parties.
 In these exhibits, “SX” refers to the State’s exhibits, followed by exhibit number(s), and “PX”
 refers to the petitioner’s exhibits, followed by exhibit number(s).


                                               3
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 12 of 67 PageID 11044



       Lizcano then filed a federal habeas petition in this Court on April 13, 2016.

 ECF No. 1. On September 28, 2016, this Court appointed Lizcano independent

 counsel. ECF No. 28. On October 6, 2017, this Court stayed and abated these

 proceedings so that Lizcano could relitigate his intellectual-disability claim in light

 of the Supreme Court’s decision in Moore v. Texas. ECF No. 51. Ultimately, the CCA

 granted Lizcano habeas relief in light of Moore and commuted his death sentence to

 life without parole. Ex parte Lizcano, 2020 WL 5540165, at *1. However, after this

 Court stayed and abated the instant case, Lizcano also filed a subsequent state

 habeas application raising additional claims for relief. See SHCR2. On September

 16, 2020, the CCA dismissed this application as an abuse of the writ under Texas

 Code of Criminal Procedure, Article 11.071, Section 5, without considering the merits.

 Ex parte Lizcano, WR-68,348-04, 2020 WL 5568625, at *1–*2 (Tex. Crim. App. Sept.

 16, 2020) (unpublished).

       Lizcano then returned to this Court, and on January 5, 2021, he filed the

 instant federal habeas petition raising claims regarding the guilt-innocence phase of

 his trial. ECF No. 57.

                                 STATEMENT OF FACTS

       The CCA summarized the facts of the crime as follows:

       [Lizcano] and Jose Fernandez, a friend, spent the evening of Saturday,
       November 13, 2005, at a dance club in Dallas. Fernandez testified at
       [Lizcano’s] trial that they arrived around 10:00 or 11:00 p.m. and
       consumed three beers each, leaving around 1:00 a.m. on Sunday
       morning. As [Lizcano] drove them home in his truck, Fernandez
       overheard [Lizcano] talking on his cell phone to Marta Cruz, his
       girlfriend. [Lizcano] told Cruz “if she was with another person, he was
       going to kill her. He’s going to kill her and him.” [Lizcano] then drove

                                           4
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 13 of 67 PageID 11045



       with Fernandez to the apartment [Lizcano] shared with his uncle and
       brother. [Lizcano] took his uncle’s revolver and continued to Cruz’s
       house. Fernandez stayed in the truck while [Lizcano] went inside.

       Marta Cruz testified that [Lizcano] knocked on her door around 2:00
       a.m. on Sunday morning. After she let him inside, [Lizcano] pointed the
       revolver at her head. Then he fired one shot into the ceiling. Cruz said
       [Lizcano] told her that “[t]he next shot was for me. That I was next. The
       next one was for me.” [Lizcano] left the house after about ten minutes.
       Cruz immediately called 911.

       Before the police arrived, Cruz called Fernandez to find out if he knew
       that [Lizcano] had a gun. When Fernandez answered, Cruz learned that
       he was with [Lizcano]. She asked Fernandez to tell [Lizcano] not to come
       back to her house because the police were looking for him. But [Lizcano]
       called Cruz and told her that he “didn't give a damn. He just didn't
       care.”

       Officer Lori Rangel was one of the officers who responded to Cruz’s first
       911 call. Officer Rangel testified that after Cruz described the incident
       with [Lizcano], Officer Rangel searched the surrounding area, but did
       not find [Lizcano] or his truck. Following the unsuccessful search, Cruz
       told Officer Rangel that she did not need anyone to continue waiting
       with her, so Officer Rangel left the house.

       Cruz received another call from [Lizcano] after Officer Rangel left.
       [Lizcano] said “that he could see that there was no police. That I was
       lying.” A couple of minutes later, [Lizcano] began kicking her side door
       to gain entry. Cruz hid in a closet. She called 911 while [Lizcano]
       continued trying to kick through the door. Eventually, police officers
       arrived at Cruz’s house and [Lizcano’s] kicking stopped.

       Several police officers testified about the events following Cruz’s second
       911 call. Officer David Gilmore saw [Lizcano] run from the back yard
       into an alley behind the house. Several officers then searched the alley.
       A marked police vehicle led officers on foot, and a police helicopter
       hovered above. Officers Brad Ellis, Richard Rivas, Francis Crump, and
       Raymond McClain described scrambling for cover as [Lizcano] fired at
       least three shots at them from behind a tree in the alley. [Lizcano] then
       ran from the alley, toward the front of the house.

       While other officers searched the back alley, Officer Brian Jackson took
       an AR-15 rifle from his police vehicle and moved into a position at the
       front of the house. After [Lizcano] ran to the front of the house, officers

                                           5
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 14 of 67 PageID 11046



       heard [Lizcano’s] revolver fire one shot, followed by Officer Jackson’s
       rifle firing three shots. As the officers converged on the front yard, they
       found Officer Jackson fatally wounded and [Lizcano] lying on the ground
       behind a trash can. His revolver lay empty on the ground two or three
       feet from his head. According to Chief Medical Examiner Dr. Jeffrey
       Barnard, [Lizcano’s] shot traveled through Officer Jackson’s right arm
       and then into his heart, killing him within ten to fifteen seconds.

       At trial, [Lizcano] did not contest that he had fired the fatal shot. He
       did, however, challenge the State’s theory that he fired first and that he
       knew Officer Jackson was a police officer.

 Lizcano v. State, 2010 WL 1817772, at *1–*2.

                                        ANSWER

 I.    All But One of Lizcano’s Claims Are Time-Barred Under 28 U.S.C.
       § 2244(d).

       All of Lizcano’s claims, with one exception, are barred under the statute of

 limitations provision of § 2244(d). In his original petition, filed on April 13, 2016,

 Lizcano raised four claims: (1) the prosecution knowingly presented false testimony

 at the punishment phase, ECF No. 1 at 50–62; (2) he is intellectually disabled under

 Atkins and, thus, his death sentence is unconstitutional, id. at 62–79; (3) trial counsel

 were ineffective for failing to pursue a competency hearing at trial, id. at 80–83; and

 (4) trial counsel were ineffective for failing to investigate and present mitigating

 evidence at punishment, id. at 83–88. Only the third claim is also presented in the

 instant amended petition, here as claim one.        See p.2, supra.    All of the other

 allegations in this petition are untimely.

       Section 2244(d)(1)(A) provides that the one-year limitation period shall run

 from the date on which the judgment became final by the conclusion of direct review

 or the expiration of the time for seeking such review. 28 U.S.C. § 2244(d)(1)(A). In

                                              6
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21               Page 15 of 67 PageID 11047



 this case, the CCA affirmed Lizcano’s conviction on May 5, 2010. Lizcano v. State,

 2010 WL 1817772. The Supreme Court denied Lizcano’s petition for writ of certiorari

 on January 18, 2011, Lizcano v. Texas, 562 U.S. 1182, and his conviction became final

 at that time. Roberts v. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003).

        However, because the statute is tolled during the pendency of state court

 petitions for habeas corpus relief, 28 U.S.C. § 2244(d)(2), and because Lizcano filed

 his state habeas application before his conviction became final, the limitations period

 did not begin to run until April 15, 2015, the date the CCA denied his state habeas

 application. Ex parte Lizcano, 2015 WL 2085190; see Fierro v. Cockrell, 294 F.3d 674,

 679 (5th Cir. 2002).2 Therefore, Lizcano was required to present all claims to this

 Court by April 15, 2016. He did not because only one claim in Lizcano’s original

 timely petition is included in the instant amended petition.

        Because Lizcano’s federal habeas counsel also participated in his state habeas

 proceeding,3 Lizcano eventually moved this Court for “conflict free” counsel to

 potentially raise claims that could meet the equitable exception of Martinez v. Ryan,


 2       Although Lizcano filed a petition for writ of certiorari from the CCA’s denial of his
 state habeas application, this time does not toll the limitations period under § 2244(d)(2)
 because “[t]he application for state postconviction review is [ ] not ‘pending’ after the state
 court’s postconviction review is complete, and § 2244(d)(2) does not toll the 1-year limitations
 period during the pendency of a petition for certiorari.” Lawrence v. Florida, 549 U.S. 327,
 332 (2007).

 3       David Dow and Alma Lagarda were Lizcano’s original state habeas attorneys, and
 they filed his state application. 1 SHCR 2, 95. Debra McComas, who filed Lizcano’s original
 habeas petition in this Court, was substituted as co-counsel for Lizcano in his state habeas
 proceeding on February 23, 2012, just over three years after Lizcano filed his state habeas
 application. 3 SHCR 651. Nonetheless, after an ex parte hearing, this Court determined it
 was in Lizcano’s best interests to have independent counsel appointed for purposes of the
 instant proceedings. ECF Nos. 5, 10, 17, 19, 25 & 28.


                                                7
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 16 of 67 PageID 11048



 566 U.S. 1 (2012), which was applied to Texas cases in Trevino v. Thaler, 569 U.S.

 413 (2013).       See ECF No. 25.   This Court granted the motion and appointed

 independent counsel on September 28, 2016.        ECF No. 28.     On June 14, 2017,

 independent counsel filed ex parte documents including a supplemental petition,

 which “raised ten new claims, five of which were unrelated to [Lizcano’s] penalty-

 phase proceedings and/or his death sentence.” ECF No. 57 at 4; see also ECF Nos. 46–

 50. On September 21, 2017, this Court issued an order stating that the supplemental

 petition was filed for purposes of the Antiterrorism and Effective Death Penalty Act

 of 1996 (AEDPA) on June 14, 2017. ECF No. 44. Assuming the allegations in this

 pleading include those in the instant amended petition, this pleading is still untimely

 because it was filed fourteen months after the limitations period expired. And to the

 extent Lizcano might claim that the limitations period was tolled while his original

 petition was pending, the Supreme Court has rejected that argument. Duncan v.

 Walker, 533 U.S. 167, 181–82 (2001) (holding that the filing of a federal habeas

 petition does not toll the limitations period “within the meaning of 28 U.S.C.

 § 2244(d)(2)”).

       Further, should Lizcano argue that his supposed conflicted representation on

 federal habeas review and its relevance to Martinez and Trevino warrants excusal or

 equitable tolling, that argument fails. First and foremost, this Court has held that

 Martinez and Trevino “relate only to the issue of cause to excuse a procedural default

 of an ineffective-assistance-of-trial-counsel [(IATC)] claim and, thus, do not apply to

 the AEDPA’s statute of limitations.” Adams v. Stephens, No. 3:14-CV-1276-D, 2014



                                           8
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 17 of 67 PageID 11049



 WL 3778161, at *2 (N.D. Tex. July 31, 2014) (order adopting magistrate’s

 recommendation) (unpublished) (citing Arthur v. Thomas, 739 F.3d 611, 629 (11th

 Cir. 2014)); see also McCorquodale v. Director, TDCJ-CID, No. 6:18cv477, 2020 WL

 2167620, at *4 (E.D. Tex. Apr. 17, 2020) (unpublished), report and recommendation

 adopted, 2020 WL 2126380 (E.D. Tex. May 4, 2020); Cathcart v. Davis, No. 3:19-CV-

 177-C-BH, 2019 WL 1318364, at *3 (N.D. Tex. Mar. 8, 2019) (unpublished), report

 and recommendation adopted, 2019 WL 1316031 (N.D. Tex. Mar. 22, 2019). And in

 at least one case, the Fifth Circuit has held the same. Shank v. Vannoy, No. 16-

 30994, 2017 WL 6029846, at *2 (5th Cir. Oct. 26, 2017) (“Martinez does not apply to

 § 2244(d)’s one-year limitations period.”) (unpublished order by Higginson, J.) (citing

 Lombardo v. United States, 860 F.3d 547, 557–58 (7th Cir. 2017) & Arthur). Thus,

 any potential issues arising from Martinez and Trevino do not merit equitable tolling.

       Second, even if the Martinez/Trevino and conflicted-representation issue

 warranted tolling in some cases, here it would not. In Clark v. Davis, the Fifth Circuit

 addressed a similar issue of untimeliness but in the context of a petitioner’s Federal

 Rule of Civil Procedure 60(b) motion for relief. 850 F.3d 770 (5th Cir. 2017). There,

 the petitioner’s state and federal habeas counsel were the same, so the petitioner was

 appointed new federal habeas counsel. The petitioner argued that the time during

 which newly appointed counsel prepared the Rule 60(b) motion should be excused.

 Id. at 782–83. The Fifth Circuit disagreed stating that the petitioner was on notice

 of the “conflicted representation” issue the date the Supreme Court rendered its

 decision in Trevino. Id. at 783. The court held that its conclusion in In re Paredes,



                                            9
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21           Page 18 of 67 PageID 11050



 587 F. Appx. 805, 824–25 (5th Cir. 2014) (per curiam) (unpublished), “that Paredes

 had the basis for asserting that his counsel was conflicted as soon as Trevino was

 issued” was “sound.” Clark, 850 F.3d at 783.

       Here, Lizcano was on notice of any conflicted representation when he filed his

 original federal petition on April 13, 2016, because Trevino was decided several years

 before. Indeed, he was on notice of the issue after the CCA denied his habeas

 application in 2015, and he should have moved for new federal habeas counsel then.

 Instead, he did not move for independent counsel until five months after he filed his

 federal petition, and that motion occurred only after this Court inquired whether

 conflicted representation might be an issue. See ECF Nos. 5, 10, 19 & 25. Thus, he

 cannot assert this matter as grounds for excusing his untimeliness.

       Alternatively, even assuming arguendo that Lizcano was not aware, or could

 not have been aware, of the potential conflict before he filed his original petition, this

 Court made him aware of the issue in its April 15, 2016, memorandum opinion and

 order, stating: “To determine . . . whether any conflict exists under Martinez v. Ryan

 [ ] and Trevino v. Thaler [ ], Lizcano is directed to supplement the application.”

 ECF No. 5; see Clark, 850 F.3d at 783 (stating that the petitioner and his

 postconviction, direct appeal, and habeas counsel were “physically present in August

 2013 when the state trial court considered whether a conflict of interest had arisen

 in the wake of Trevino” due to postconviction counsel’s representation of petitioner in

 both state and federal habeas proceedings). Yet it was not until June 14, 2017, more

 than a year later, that new counsel filed the ex parte proposed supplemental petition.



                                            10
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21        Page 19 of 67 PageID 11051



 Either way, the amended petition is untimely. Thus, with the exception of the first

 claim in his amended petition, Lizcano’s claims are time barred.

       A.     Lizcano is not entitled to equitable tolling under Supreme
              Court and Fifth Circuit precedent.

       Lizcano has not alleged any facts that could support a finding that equitable

 tolling applies. The Supreme Court has made clear that a federal habeas corpus

 petitioner is entitled to equitable tolling “only if he shows (1) that he has been

 pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

 his way and prevented timely filing.” McQuiggin v. Perkins, 569 U.S. 383, 391 (2013)

 (citing Holland v. Florida, 560 U.S. 631, 649 (2010)).      Equitable tolling is only

 available in cases presenting “rare and exceptional circumstances.” Davis v. Johnson,

 158 F.3d 806, 811 (5th Cir. 1999). It is “not intended for those who sleep on their

 rights.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir. 2012). Equitable tolling

 principally applies where the plaintiff is “actively misled by the defendant about the

 cause of action or is prevented in some extraordinary way from asserting his rights.”

 Flores v. Quarterman, 467 F.3d 484, 487 (5th Cir. 2006) (quoting Coleman v. Johnson,

 184 F.3d 398, 402 (5th Cir. 1999) (citation omitted)). But, a “garden variety claim of

 excusable neglect” does not support equitable tolling.       Lookingbill v. Cockrell,

 293 F.3d 256, 264 (5th Cir. 2002) (citing Rashidi v. Am. President Lines, 96 F.3d 124,

 128 (5th Cir. 1996)).

       Moreover, “[i]n order for equitable tolling to apply, the applicant must

 diligently pursue his § 2254 relief.” Coleman, 184 F.3d at 403. “Where [petitioner]

 could have filed his claim properly with even a modicum of due diligence, we find no

                                          11
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21            Page 20 of 67 PageID 11052



 compelling equities to justify tolling.” Rashidi, 96 F.3d at 128; see also In re Wilson,

 442 F.3d 872, 875 (5th Cir. 2006). And the Petitioner bears the burden of proving

 that equitable tolling is justified. Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir.

 2000); Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002).

       Lizcano addresses neither the statute-of-limitations issue nor equitable tolling

 in his petition. Given the lack of any explanation for his untimeliness, he has clearly

 failed to satisfy to above precedent. Moreover, as shown above, Lizcano raised only

 one claim in his original federal petition that pertained to guilt-innocence—that trial

 counsel were ineffective for failing to pursue a competency hearing. By contrast, his

 state habeas application raised five: trial counsel were ineffective for failing to pursue

 a competency hearing, 1 SHCR 26–35; his constitutional rights were violated because

 the trial court failed to sua sponte hold a competency hearing, and he was in fact

 incompetent to stand trial, id. at 36–40; he was denied a fair trial due to pre-trial

 publicity, id. at 41–50; and the hostile and prejudicial atmosphere in the courtroom

 deprived him of due process and a fair trial, id. at 50–58. The first two of these claims

 are raised in the instant amended federal petition, see p.2, supra, whereas only the

 first was included in Lizcano’s original federal petition.

       Moreover, on direct appeal, Lizcano raised seventy-nine points of error,

 including six Batson claims, one of which pertained to venire member Howard,

 Appellant’s Brief at 25–36; claims that the trial court erred in denying the defense’s

 challenges for cause of nine jurors, id. at 36–58; a claim that the trial court erred in

 granting the State’s challenge for cause of two jurors, id. at 59–60; a claim that the



                                            12
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 21 of 67 PageID 11053



 jury was biased, id. at 60–62; and other guilt-innocence issues regarding witness

 testimony, diminished capacity, and the trial court’s failure to instruct the jury on

 lesser-included offenses and self-defense, id. at 79–80, 84–85, 87–92. The instant

 amended petition raises a Batson claim pertaining to venire member Howard, albeit

 under the guise of ineffective assistance of counsel. ECF No. 57 at 41–56.

       Thus, all of the claims Lizcano raises in his amended petition have been

 available to him since trial, and the first two and essentially the third were raised in

 prior state court proceedings. He has no excuse for presenting only one of these guilt-

 innocence claims in his original federal petition, particularly considering that his

 original federal habeas counsel litigated his state habeas claims.            Counsel’s

 negligence in failing to raise these claims in the original petition does not warrant

 equitable tolling. Holland, 560 U.S. at 656 (“The basic rationale for Lawrence’s

 holding is that the mistakes of counsel are constructively attributable to the client,

 at least in the postconviction context.”) (Alito, J., concurring); Lawrence, 549 U.S. at

 336–37 (citing Coleman v. Thompson, 501 U.S. 722, 756–57 (1991)); Cousin v.

 Lensing, 310 F.3d 843, 848–49 (5th Cir. 2002) (attorney error is not a “rare and

 exceptional” circumstance that warrants equitable tolling); cf. Coleman, 501 U.S. at

 754 (“In the absence of a constitutional violation, the petitioner bears the risk in

 federal habeas for all attorney errors made in the course of the representation”).

       In short, given the above and the fact that Lizcano fails to provide any

 explanation for his failure to timely raise his guilt-innocence claims, he cannot show

 exceptional circumstances or that he acted with reasonable diligence in pursuing



                                           13
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21           Page 22 of 67 PageID 11054



 relief. Thus, with the exception of his first allegation, his remaining claims should

 be dismissed with prejudice as untimely.

       B.     The time-barred claims do not relate back to Lizcano’s
              original petition.

       A final issue is whether the time-barred claims relate back to Lizcano’s timely

 petition. Because all but one of the claims in Lizcano’s original petition pertained to

 punishment, the issue here is whether any of the untimely claims in the amended

 petition relate back to Lizcano’s claim that trial counsel were ineffective for failing to

 pursue a competency hearing. They do not.

       Federal Rule of Civil Procedure 15(c)(2) provides that “[a]n amendment of a

 pleading relates back to the date of the original pleading when ... the claim or defense

 asserted in the amended pleading arose out of the conduct, transaction, or occurrence

 set forth or attempted to be set forth in the original pleading.” While Rule 15(c)(2)

 does apply to federal habeas corpus proceedings, the Supreme Court has rejected the

 argument that the “same conduct or transaction” refers to any claim that arises out

 of a habeas petitioner’s trial, conviction, or sentence. Mayle v. Felix, 545 U.S. 644,

 656–69 (2005). Under that erroneous interpretation, the AEDPA limitations period

 would have “slim significance” and, in essence, would be repealed. Id. at 662–63.

 Instead, “relation back depends on the existence of a common ‘core of operative facts’

 uniting the original and newly asserted claims.” Id. at 659. Further, “relation back”

 does not occur “when the new claims depend upon events separate in ‘both time and

 type’ from the originally raised episodes.”      Id. at 657 (quoting United States v.

 Craycraft, 167 F.3d 451, 457 (8th Cir. 1999)). And to “relate back,” the initial petition

                                            14
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21           Page 23 of 67 PageID 11055



 must apprise the respondent of the claim raised in the amended petition. See Federal

 Deposit Ins. Corp. v. Conner, 20 F.3d 1376, 1385–86 (5th Cir. 1994); McGregor v.

 Louisiana State Univ. Bd. of Supervisors, 3 F.3d 850, 864 (5th Cir. 1993).

       In this case, claims three, four and five, see p.2, supra, clearly do not relate

 back, and the original petition, which raised none of these allegations, did not apprise

 the Director of these claims. Claim three is that trial counsel were ineffective for

 failing to properly litigate a Batson claim and related claims of ineffective assistance

 of habeas counsel. ECF No. 57 at 41–56. A Batson claim pertains to voir dire and

 has nothing to do with Lizcano’s competency. The fact that this claim is raised in

 terms of ineffective assistance of counsel also does not mean it relates back because

 a petitioner “does not satisfy the Rule 15 ‘relation back’ standard merely by raising

 some type of ineffective assistance in the original petition, and then amending the

 petition to assert another ineffective assistance claim based upon an entirely distinct

 type of attorney misfeasance.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir.

 2005) (citations omitted); see also United States v. Gonzales, 592 F.3d 675, 680 (5th

 Cir. 2009) (“We agree with the approach adopted by our sister circuits. New claims

 of ineffective assistance of counsel do not automatically relate back to prior ineffective

 assistance claims simply because they violate the same constitutional provision.”).

       In claim four, Lizcano alleges that the prosecution committed misconduct

 during the guilt phase by making improper arguments during final argument, trial

 counsel were ineffective for failing to object to these comments, and state habeas

 counsel was ineffective for failing raise as a claim for habeas relief trial counsel’s



                                            15
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 24 of 67 PageID 11056



 ineffectiveness. ECF No. 57 at 56–63. These claims involve events separate in both

 time and type because they pertain to final argument, not what occurred in any pre-

 trial or trial proceedings regarding Lizcano’s competency, and claims regarding

 improper prosecutorial arguments are unrelated to competency.

       Similarly, claim five, that Lizcano’s conviction is unconstitutional due to the

 cumulative effect of trial counsel’s inadequate representation and the trial court’s

 denial of his due process rights, ECF No. 57 at 63–64, differs in both time and type.

 This allegation pertains to everything that occurred during trial, not just matters

 regarding Lizcano’s competency, and a cumulative-error claim is clearly distinct from

 an ineffectiveness claim regarding competency. Given the breadth of this claim, there

 is no common core of operative facts with Lizcano’s distinct claim about counsel’s

 failure to pursue a competency hearing. In sum, claims three, four, and five do not

 “overlap with the claims in the original § 2254 petition” and, thus, do not relate back.

 Figueredo-Quintero v. McCain, 766 F. App’x 93, 97 (5th Cir. 2019) (unpublished).

       The only claim that bears some relationship with Lizcano’s allegation that trial

 counsel were ineffective for failing to pursue a competency hearing is claim two—

 that Lizcano’s due process rights were violated because the trial court failed to sua

 sponte conduct a competency hearing. ECF No. 57 at 24–41. But there are clear

 distinctions between Lizcano’s ineffectiveness and due-process claims.

       First, the legal claims are clearly different—the former involves a Sixth

 Amendment ineffectiveness claim, the latter a claim of trial court error that invokes

 procedural due process. “[An] amended complaint relates back if it asserts the same



                                           16
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 25 of 67 PageID 11057



 claim ‘set forth . . . in the original complaint.” United States v. Randall & Blake,

 817 F.2d 1188, 1191 (5th Cir. 1987) (emphasis added).

       Second, Lizcano’s timely claim that trial counsel were ineffective for failing to

 pursue a competency hearing involves events separate in time from his due-process

 claim. For instance, regarding the former claim, Lizcano states that trial counsel

 were deficient from the beginning of their representation because counsel did not

 conduct an investigation into Lizcano’s background and cognitive functioning and

 failed to communicate with their mitigation investigator. He then states:

       During voir dire proceedings held in June 2007, trial counsel noticed
       that Mr. Lizcano was not able to assist in selecting a jury for his
       upcoming capital murder trial. On September 17, 2007, nearly two
       years after they began representing Mr. Lizcano, trial counsel filed a
       motion for a competency examination and trial.

 ECF No. 57 at 7–8; see also ECF No. 1 at 12–14. Thus, Lizcano complains about

 counsel’s investigation into Lizcano’s mental state from the beginning of their

 representation, and he then points to voir dire proceedings where counsel allegedly

 noticed that Lizcano’s competency might be an issue. Clearly, the trial court had no

 involvement in counsel’s pre-trial investigation into this issue, and Lizcano

 complained in his original petition that “trial counsel failed to move for a competency

 hearing until the middle of voir dire.” ECF No. 1 at 80. Lizcano, therefore, suggests

 counsel were or should have been aware of this issue before ever notifying the court.

       Moreover, Lizcano’s procedural Pate claim is premised on a hearing by the trial

 court on September 25, 2007. Id. at 2, 9, 24–25, 28. At this hearing, the judge said

 he had received a report from Dr. Gilbert Martinez who determined Lizcano was



                                           17
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21            Page 26 of 67 PageID 11058



 incompetent, and although the judge previously determined on September 21, 2007,

 that the evidence before the court was not sufficient to proceed with a competency

 hearing, the judge stated that he had changed his mind based on this report. 40 RR

 4; 39 RR 5–6. Thus, Lizcano’s ineffectiveness claim is premised on multiple events

 and communications occurring from the beginning of counsel’s representation up

 until September 25, 2007, whereas his Pate claim turns on the trial court failure to

 conduct a competency hearing after concluding on September 25th that the evidence

 before it was sufficient to proceed.        Thus, the events are separate in time.

 See, e.g., United States v. Roe, 913 F.3d 1285, 1299–300 (10th Cir. 2019) (holding that

 petitioner’s claim that counsel was ineffective for failing to consult with petitioner

 regarding whether to file an appeal did not relate back to petitioner’s claim that

 counsel failed to file an appeal where the “the failure-to-consult claim . . . relies on an

 entirely different set of facts that span a time frame over the entire course of trial

 counsel’s representation” unlike the ministerial task of filing an appeal).

       Third, these claims involve events separate in type. Lizcano’s ineffectiveness

 claim is not that counsel never pursued a competency hearing, but that counsel

 withdrew their motion for a competency hearing without investigating all the facts

 and data from the experts. See ECF No. 1 at 80–83; ECF No. 57 at 13–20. At the

 September 25th hearing, the trial court stated that, after receiving Dr. Martinez’s

 report, the evidence was sufficient to move forward with a competency trial. 40 RR

 4.   Defense counsel then acknowledged that Dr. William Flynn, the court’s

 independent expert, found Lizcano to be competent. 40 RR 4–5. Defense counsel



                                             18
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21        Page 27 of 67 PageID 11059



 stated: “We had a discussion with our experts and our client here and have

 determined that at this point we feel that he is competent and do wish to abandon

 our motion for a competency hearing at this time.” 40 RR 5. As discussed in detail

 below, trial counsel had several strategic reasons for not pursuing a competency

 hearing, one being that they were skeptical of Dr. Martinez’s opinion. Therefore, the

 precipitating event leading to Lizcano’s ineffectiveness claim was a discussion

 counsel had with Lizcano and their own experts, to which the trial court was not

 privy, as well as the finding from Dr. Flynn. On the other hand, the event leading

 to the trial court’s decision that the evidence was sufficient to move forward with a

 competency hearing was, by the court’s own admission, only receiving Dr. Martinez’s

 report. 40 RR 4. Although the court had heard counsel’s concerns and decided to

 appoint an independent expert to examine Lizcano, 38 RR 18–25, nothing before

 September 25th convinced the court that a hearing was warranted, contrary to

 Lizcano’s suggestion otherwise. ECF No. 57 at 28.

       Thus, Lizcano’s ineffectiveness claim hinges on discussions among the defense

 team and with Lizcano, as well as counsel’s beliefs about the strength of their

 incompetency claim and trial strategy, that occurred over an extended period of time

 and did not involve the trial court. His Pate claim involves a narrower window and

 depends solely on one expert report. Consequently, these claims differ in time and

 type, apart from the separate legal theories underlying the claims. See United States

 v. Hicks, 283 F.3d 380, 388 (D.C. Cir. 2002) (holding that a claim “that attempts to




                                          19
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21            Page 28 of 67 PageID 11060



 introduce a new legal theory based on facts different from those underlying the timely

 claims” does not relate back) (internal citations omitted).

       Finally, Lizcano’s claim that appellate counsel was ineffective for failing to

 raise a Pate claim on appeal surely differs in time and type because that matter

 pertains to what occurred on appeal well after trial. See, e.g., Milton v. Miller,

 812 F.3d 1252, 1264 (10th Cir. 2016) (holding habeas petitioner’s IATC claim “ha[d]

 a dramatically different factual predicate” than his original IAAC claim and therefore

 could not relate back). For these reasons, claims two, three, four, and five should be

 dismissed as untimely.

 II.   All But One of Lizcano’s Claims Are Procedurally Defaulted.

       With the exception of claim one, all of Lizcano’s allegations are likewise

 procedurally defaulted. Federal review of a habeas claim is procedurally barred if

 the last state court to consider the claim expressly and unambiguously based its

 denial of relief on a state procedural bar. Harris v. Reed, 489 U.S. 255, 263 (1989).

 The requirements are satisfied where the court clearly indicates that its dismissal of

 a particular claim rests upon a state ground that bars relief, and that bar is strictly

 and regularly followed by the state courts. Finley v. Johnson, 243 F.3d 215, 218 (5th

 Cir. 2001). The application of an adequate and independent state procedural bar

 must be honored even if the state court has, in the alternative, reached the merits of

 the claim. Harris, 489 U.S. at 264 n.10; Busby v. Dretke, 359 F.3d 708, 718 (5th Cir.

 2004); Fisher v. Texas, 169 F.3d 295, 300 (5th Cir. 1999).




                                           20
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 29 of 67 PageID 11061



       Here, Lizcano raised a portion of claim two, that the trial court failed to sua

 sponte conduct a competency hearing pursuant to Pate, in his original state habeas

 application. 1 SHCR 36–40.4 The state court found the claim to be procedurally

 barred because it could have been raised on direct appeal but was not. 8 SHCR 2126–

 27. The CCA bars all record-based claims not raised on direct appeal as procedurally

 defaulted. Ex parte Jimenez, 364 S.W.3d 866, 880 (Tex. Crim. App. 2012); Ex parte

 Rojas, 981 S.W.2d 690, 691 (Tex. Crim. App. 1998); Ex parte Gardner, 959 S.W.2d

 189, 199 (Tex. Crim. App. 1998). The Fifth Circuit has held that this ruling––first

 announced in Gardner––constitutes an adequate state ground barring federal habeas

 relief. Dorsey v. Quarterman, 494 F.3d 527, 532 (5th Cir. 2007); Aguilar v. Dretke,

 428 F.3d 526, 535 (5th Cir. 2005).

       All of Lizcano’s remaining claims—again, with the exception of his first

 allegation—are defaulted because Lizcano raised them in his subsequent habeas

 application dismissed for abuse of the writ. See SHCR2 167–91 (Pate and related

 claims of ineffective assistance of appellate and state habeas counsel and Lizcano’s

 claim that appellate counsel labored under a conflict of interest), 247–67 (claim that

 trial counsel were ineffective for failing to properly litigate the Batson issue and

 related claim of ineffective assistance of habeas counsel), 279–99 (claim that the

 prosecution committed misconduct during final argument of the guilt-innocence

 phase and related claims of ineffective assistance of trial, appellate, and state habeas



 4      Lizcano also raised this claim in his subsequent habeas application dismissed for
 abuse of the writ. SHCR2 167–91; Ex parte Lizcano, 2020 WL 5568625, at *1–*2. Thus, for
 the reasons addressed below, it is defaulted on two grounds.

                                           21
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21           Page 30 of 67 PageID 11062



 counsel), 302 (cumulative-error claim). They were not raised in his original state

 habeas application. See 1 SHCR 26–92. The Fifth Circuit has repeatedly held that

 Texas’s abuse-of-the-writ doctrine is an adequate and independent state ground

 barring federal habeas review of claims raised in the abusive application. Garza v.

 Stephens, 738 F.3d 669, 675 (5th Cir. 2013); Balentine v. Thaler, 626 F.3d 842, 857

 (5th Cir. 2010); Hughes v. Quarterman, 530 F.3d 336, 342 (5th Cir. 2008).

       Where a state court has explicitly relied on a procedural bar, a state prisoner

 may not obtain federal habeas relief absent a showing of cause for the default and

 actual prejudice, or that the federal court’s failure to consider the claim will result in

 a miscarriage of justice. Coleman, 501 U.S. at 750. Failure to raise a claim in an

 initial state habeas corpus application may not be excused for cause unless the claim

 was not “reasonably available” at the time of the prior petition. Fearance v. Scott,

 56 F.3d 633, 636 (5th Cir. 1995). And a miscarriage of justice in this context means

 that the petitioner is actually innocent of the crime of which he was convicted.

 Sawyer v. Whitley, 505 U.S. 333, 339–40, 349 (1992).

       In his petition, Lizcano issues a “Statement Regarding Procedural Bars,” in

 which he appears to argue that all defaults can be excused under Martinez and

 Trevino. ECF No. 57 at 23–24. This is incorrect. The Fifth Circuit has refused to

 extend the Martinez exception beyond the boundaries explicitly set by the Supreme

 Court in that case. In other words, the exception applies only to Lizcano’s IATC

 claims. See Murphy v. Davis, 732 F. App’x 249, 257 (5th Cir. 2018) (unpublished);

 Reed v. Stephens, 739 F.3d 753, 778 n.16 (5th Cir. 2014); In re Sepulvado, 707 F.3d



                                            22
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 31 of 67 PageID 11063



 550, 554 & n.8 (5th Cir. 2013). The Supreme Court also limited its holding in

 Martinez by declining to extend it to claims of ineffective assistance of appellate

 counsel. Davila v. Davis, 137 S. Ct. 2058, 2063–70 (2016).

       Thus, regarding the Pate, prosecutorial-misconduct, IAAC, and cumulative-

 error claims, Lizcano’s burden is higher. He must demonstrate “cause and prejudice”

 to overcome the bar or show a fundamental miscarriage of justice. Coleman, 501 U.S.

 at 750. “Cause” requires Lizcano to show that “some objective factor external to the

 defense impeded counsel’s efforts to comply with the State’s procedural rule.”

 Murray v. Carrier, 477 U.S. 478, 488 (1986). A factor is only considered external “if

 it cannot fairly be attributed to the prisoner.” Davila, 137 S. Ct. at 2065.

       Lizcano recognizes that the state court applied a procedural default to his Pate

 claim after he filed his original habeas application. ECF No. 57 at 39. He then

 appears to assert that he can overcome his default by demonstrating IAAC as cause.

 Id. at 39–40. As the Director understands his argument, he attempts to distinguish

 Davila from the instant case to show that Martinez extends to his circumstances. Id.

 at 40. Upon making this attempted distinction, he states:

       The claim at issue here is different, as Mr. Lizcano’s trial counsel could
       not have raised Mr. Lizcano’s Pate claim at any point during trial; the
       trial court had a duty to act on its own motion. Furthermore, direct
       appeal counsel’s conflict uniquely warrants application of the Martinez
       exception to cause and prejudice . . .

 Id. at 40. His argument is incorrect. In Davila, the Court held that the Martinez

 equitable exception did not apply to a freestanding but defaulted IAAC claim.

 137 S. Ct. at 2063–70. Davila did not address whether—and certainly did not hold



                                           23
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21        Page 32 of 67 PageID 11064



 that—the Martinez exception can excuse an IAAC claim that is, in turn, offered to

 excuse a defaulted trial-court error claim like Pate. Under that logic, Martinez could

 potentially excuse by repeated extension any defaulted constitutional claim, not just

 IATC. The Supreme Court has never held that Martinez can be applied in this

 manner. Thus, regarding the default of the Pate claim, the issue Lizcano actually

 raises is whether the Martinez exception applies to it, not IAAC. Martinez does not.

 And under Davila, it likewise does not apply to Lizcano’s freestanding IAAC claims,

 despite his arguments to the contrary.

       Because it appears Lizcano is arguing IAAC as cause to overcome his defaulted

 Pate claim, ECF No. 57 at 30–37, 39–40, the actual case on point is Edwards v.

 Carpenter, where the Supreme Court held that an IAAC claim asserted as cause to

 excuse a procedural default must itself be exhausted and can be procedurally barred.

 529 U.S. 446, 451–54 (2000). As shown above, Lizcano first presented all of his IAAC

 claims in his abusive state habeas application. Therefore, these allegations are

 themselves defaulted and inadequate to demonstrate cause and prejudice to overcome

 the default of his Pate claim. See Hatten v. Quarterman, 570 F.3d 595, 605 (5th Cir.

 2009) (“[B]ecause Hatten did not exhaust his ineffective appellate counsel argument,

 it is procedurally barred from review in this court and cannot furnish the basis for

 cause and prejudice enabling federal review of the underlying unexhausted habeas

 claims.”). Moreover, cause to excuse Lizcano’s defaulted IAAC claims would only turn

 on state habeas counsel’s failure to raise those claims in Lizcano’s original habeas

 application, which is inadequate under Carrier and Fifth Circuit precedent.



                                          24
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21                 Page 33 of 67 PageID 11065



 See also Adams v. Thaler, 421 F. App’x 322, 331–32 (5th Cir. 2011) (where petitioner

 alleged IAAC as cause to overcome defaulted jury-instruction claims but failed to

 challenge appellate counsel’s effectiveness in his original habeas application, “he

 cannot overcome the procedural default by claiming that his state habeas counsel was

 ineffective for failing to raise his claims”) (unpublished); Beazley v. Johnson, 242 F.3d

 248, 271 (5th Cir. 2001) (holding that ineffective state habeas counsel did not excuse

 petitioner from exhausting various constitutional claims in state court).

        In other words, whether Lizcano is raising IAAC as freestanding claims or

 cause to overcome the default of his Pate claim, these allegations are defaulted, and

 Lizcano has failed to show some objective external factor impeded habeas counsel’s

 ability to raise those claims in Lizcano’s original state habeas application. Indeed,

 Lizcano himself faults state habeas counsel for not raising these claims. ECF No. 57

 at 37–39. Likewise, Lizcano has failed to overcome the default of his prosecutorial-

 misconduct and cumulative-error claims because he also faults state habeas counsel

 for not raising them, id. at 62–64, which is insufficient under Carrier and Fifth

 Circuit precedent. Nor does he demonstrate prejudice under Coleman, let alone that

 the failure to consider these claims will result in a fundamental miscarriage of justice,

 i.e. that he is actually innocent of murdering Officer Jackson. Indeed, he does not

 make this argument in his petition; thus, it is waived.                See Elizalde v. Dretke,

 362 F.3d 323, 328 n.3 (5th Cir. 2004); Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.

 1999). As such, these claims are defaulted.5


 5      The only claims to which the Martinez/Trevino exception apply are that trial counsel
 were ineffective for failing to properly litigate the Batson issue and for failing to object to the

                                                 25
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 34 of 67 PageID 11066



 III.   Lizcano’s Claims of Ineffective Assistance of State Habeas Counsel Are
        Not Cognizable.

        In his amended petition, Lizcano claims his state habeas counsel was

 ineffective for failing to raise claims two, three, four, and five in his original state

 habeas application. ECF No. 57 at 37–39, 55–56, 63–64. To the extent Lizcano is

 raising these as independent claims for relief rather than to excuse his procedural

 defaults, these are not cognizable grounds for federal habeas relief, including post-

 Martinez and Trevino. 28 U.S.C. § 2254(i) (“The ineffectiveness or incompetence of

 counsel during Federal or State collateral post-conviction proceedings shall not be a

 ground for relief in a proceeding arising under section 2254.”); Davila, 137 S. Ct. at

 2068 (recognizing that the Court has never held the Constitution guarantees a

 postconviction right to counsel); Martinez, 566 U.S. at 17 (recognizing that § 2254(i)

 still precludes a petitioner from relying on ineffective assistance of postconviction

 counsel as a ground for relief); Stevens v. Epps, 618 F.3d 489, 502 (5th Cir. 2010);

 Haynes v. Quarterman, 526 F.3d 189, 195 (5th Cir. 2008).

        The Director also notes that these complaints are unfounded because the state

 habeas record consists of eight volumes totaling almost 3000 pages, 1 SHCR–8 SHCR,

 and Lizcano received a one-week evidentiary hearing in state court addressing his

 ineffectiveness claims, including those involving intellectual disability. See Volumes

 4–8 of the Reporter’s Record from the State Court Evidentiary Hearing. This paved




 prosecution’s guilt-innocence argument. See p.2, supra. However, because these two claims
 are unquestionably time barred and do not relate back in any way to Lizcano’s original
 petition, a discussion of the merits under Martinez, 566 U.S. at 14, is unwarranted.


                                            26
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 35 of 67 PageID 11067



 the way for Lizcano eventually receiving habeas relief and having his death sentence

 commuted to life without parole. Lizcano was well represented on state habeas

 review and presented abundant evidence to the trial court to make his case. Thus,

 even if this Court could review these claims, they would lack merit.

 IV.   The State Court’s Denial of Lizcano’s Claim That Trial Counsel Were
       Ineffective for Failing to Pursue a Competency Hearing Is Not
       Unreasonable.

       Lizcano claims that trial counsel were ineffective for withdrawing their motion

 for a competency hearing and not pursuing it further. He argues that counsel made

 this decision based solely on Dr. Flynn’s conclusion that Lizcano was competent

 without reviewing Dr. Flynn’s report. Had they done so, counsel would have found

 errors in the report and flaws in Dr. Flynn’s testing procedures, which presumably

 could have been used to impeach his finding that Lizcano was competent to stand

 trial or force him to retract his finding altogether. He alleges that this issue combined

 with the additional evidence available to counsel showed he was incompetent to stand

 trial. Thus, he claims counsel acted unreasonably in withdrawing the motion and

 that he was prejudiced as a result. ECF No. 57 at 8–16. He further argues that the

 state court’s decision rejecting this claim is unreasonable under Strickland v.

 Washington, 466 U.S. 688 (1984). Id. at 16–21.

       Lizcano’s claim fails for several reasons but primarily because it misconstrues

 counsel’s actions and ignores counsel’s legitimate strategic decisions based on the

 totality of the facts and circumstances, which the state court thoroughly addressed in

 rejecting his claim. Lizcano also fails to show that the state court’s decision that he



                                            27
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21           Page 36 of 67 PageID 11068



 was not prejudiced by counsel’s actions is unreasonable. Consequently, Lizcano is

 not entitled to habeas relief under 28 U.S.C. § 2254(d).

       A.     Standard of review

       “The statutory authority of federal courts to issue habeas corpus relief for

 persons in state custody is provided by 28 U.S.C. § 2254, as amended by the AEDPA.

 Harrington v. Richter, 562 U.S. 86, 97 (2011). A state court’s adjudication of a

 constitutional claim requires review under § 2254(d). Id. at 98–99. This section

 “imposes a highly deferential standard of review for evaluating state court rulings

 and demands that state court decisions be given the benefit of the doubt,” Hardy v.

 Cross, 565 U.S. 65, 66 (2011) (per curiam) (quotation omitted), and “is limited to the

 record that was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

       Under § 2254(d), relief may not be granted unless the state court adjudication

 (1) “‘was contrary to’ federal law then clearly established in the holdings of” the

 Supreme Court, (2) “‘involved an unreasonable application of’ such law,” or (3) “‘was

 based on an unreasonable determination of the facts’ in light of the record before the

 state court.”     Richter, 562 U.S. at 100 (quoting § 2254(d)(1)–(2)) (citing

 (Terry) Williams v. Taylor, 529 U.S. 362, 412 (2000)).

       A state court decision is contrary to clearly established federal law if it “applies

 a rule that contradicts the governing law set forth in [the Supreme Court’s] cases” or

 confronts facts that are “materially indistinguishable” from relevant Supreme Court

 precedent yet reaches an opposite result. (Terry) Williams, 529 U.S. at 405–06. A

 state court unreasonably applies clearly established federal law if it correctly



                                            28
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21            Page 37 of 67 PageID 11069



 identifies the governing Supreme Court precedent but unreasonably applies it to the

 facts of a particular case. Id. at 407–09. To analyze unreasonable application, a

 federal court “must determine what arguments or theories supported or . . . could

 have supported[] the state court’s decision[] and then it must ask whether it is

 possible fairminded jurists could disagree that those arguments or theories are

 inconsistent with the holding in a prior decision of [the Supreme] Court.”

 Richter, 562 U.S. at 102. Thus, “a state court’s determination that a claim lacks merit

 precludes federal habeas relief so long as fairminded jurists could disagree” on the

 correctness of the state court’s decision. Id. at 101 (quotation omitted).

        Further, it is the state court’s “ultimate decision” that is to be tested for

 unreasonableness and not every jot of its reasoning. Neal v. Puckett, 286 F.3d 230,

 246 (5th Cir. 2002) (en banc). Indeed, state courts are presumed to “know and follow

 the law.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002). And, even if the state court’s

 decision lacks reasoning, § 2254(d) applies and the petitioner must overcome it.

 Richter, 562 U.S. at 98.

        AEDPA also provides that state court factual findings “shall be presumed to

 be correct” unless a petitioner carries “the burden of rebutting the presumption of

 correctness by clear and convincing evidence.” § 2254(e)(1). “The presumption of

 [factual] correctness not only applies to explicit findings of fact, but it also applies to

 those unarticulated findings which are necessary to the state court’s conclusions of

 mixed law and fact.” Valdez v. Cockrell, 274 F.3d 941, 948 n.11 (5th Cir. 2001).




                                             29
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21           Page 38 of 67 PageID 11070



       Moreover, Lizcano’s claim that he was denied constitutionally effective

 assistance of counsel requires him to affirmatively prove both that (1) counsel

 rendered deficient performance, and (2) counsel’s actions resulted in actual prejudice.

 Strickland, 466 U.S. at 687–88, 690. Importantly, failure to prove either deficient

 performance or resultant prejudice will defeat an ineffectiveness claim, making it

 unnecessary to examine the other prong. Id. at 687.

       Regarding deficient performance, Lizcano must show that in light of the

 circumstances as they appeared at the time of the conduct, “counsel’s representation

 fell below an objective standard of reasonableness,” i.e., “prevailing professional

 norms.” Id. at 689–90; see also Hinton v. Alabama, 571 U.S. 263, 273 (2014) (per

 curiam) (emphasizing that the “performance inquiry must be whether counsel’s

 assistance was reasonable considering all the circumstances”) (citation omitted). The

 Supreme Court has held that judicial scrutiny of counsel’s performance “must be

 highly deferential,” with every effort made to avoid “the distorting effect of hindsight.”

 Strickland, 466 U.S. 689–90; Richter, 562 U.S. at 105 (“It is ‘all too tempting’ to

 ‘second-guess counsel’s assistance after conviction or adverse sentence.’”). Thus,

 there is a “strong presumption” that the alleged deficiency “falls within the wide

 range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

       Even if Lizcano can establish deficient performance, he must still affirmatively

 prove prejudice, which requires him to show a reasonable probability that but for

 counsel’s deficiencies, “the result of the proceeding would have been different.” Id. at

 687, 694. A “reasonable probability” is one sufficient to undermine confidence in the



                                            30
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 39 of 67 PageID 11071



 outcome.   Id.   As explained by the Supreme Court, the question in conducting

 Strickland’s prejudice analysis “is not whether a court can be certain counsel’s

 performance had no effect on the outcome or whether it is possible a reasonable doubt

 might have been established if counsel [had] acted differently.” Richter, 562 U.S. at

 111 (emphasis added and citations omitted). Rather, “[t]he likelihood of a different

 result must be substantial, not just conceivable.” Id. at 112 (citation omitted).

       Finally, relief is not warranted even if this Court believes Lizcano has satisfied

 Strickland. Instead, Lizcano is entitled to relief only if this Court concludes that the

 state court’s determination that Lizcano did not satisfy Strickland is objectively

 unreasonable under § 2254(d). Richter, 562 U.S. at 101. Thus, under the AEDPA, a

 federal court’s review of a state court’s resolution of an IATC claim is “doubly

 deferential.” Pinholster, 563 U.S. at 190.

       B.     The state court findings are not unreasonable.

       On state habeas review, the trial court addressed this claim and issued

 extensive, reasonable findings rejecting it. After setting out the competency standard

 under Texas law, 8 SHCR 2094–95, the trial court addressed the factual background

 to this claim as follows:

       The Court finds that on September 14, 2007, [Lizcano’s] trial counsel
       filed a motion suggesting that [Lizcano] was incompetent to stand trial
       and requesting an examination of him. [CR 110–11; 1 SHCR 101–02].
       Attached to the motion was an affidavit from one of [Lizcano’s]
       attorneys, [co-counsel] Juan Carlos Sanchez, stating his belief that
       [Lizcano] was not competent to stand trial based on [Lizcano’s] inability
       to provide input regarding the defense team’s strategy during individual
       voir dire or their use of peremptory strikes. [CR 112–13; 1 SHCR 103–
       04]. Also attached to the motion was a Neuropsychology Evaluation
       Summary from Dr. Antonio Puente, an expert who had evaluated

                                           31
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21        Page 40 of 67 PageID 11072



       [Lizcano] for [intellectual disability]. [CR 114–15; 1 SHCR 105–06]. In
       the report, Dr. Puente concluded that [Lizcano’s] neuropsychological
       test performances ranged from mildly impaired to normal and that his
       intellectual quotients were in the mild mental impairment range;
       however, Dr. Puente’s report did not address [Lizcano’s] competency to
       stand trial. [CR 114–15; 1 SHCR 105–06].

       The Court finds that on September 17, 2007, the Court held a hearing
       on the motion and conducted an informal inquiry into [Lizcano’s]
       competence. Mr. Sanchez reiterated the concerns he expressed in his
       affidavit. [38 RR 18–19]. [Lead counsel Brook Busbee] informed the
       Court that the issue of competence arose and was brought to the Court’s
       attention upon the advice of her expert after she found a criminal case
       where a defendant with an IQ of 64 was found per se incompetent to
       stand trial. [38 RR 23–24; 4 EHRR 70]. The Court inquired whether
       they believed [Lizcano] was incompetent due to his alleged [intellectual
       disability], and Ms. Busbee agreed with that characterization of the
       issue. [38 RR 24–25]. The Court ruled that it would appoint a neutral
       expert to examine [Lizcano] for competence and advised the parties of
       its intention to empanel a jury for a competency trial on September 25,
       2007. [38 RR 25–26].

       The Court finds that on September 19, 2007, the Court appointed
       Dr. Toni McGarrahan as its neutral expert to conduct a competency
       examination of [Lizcano]. [4 EHRR 71, 127, 161, 220; 9 EHRR SX 2].

       The Court finds that on September 20, 2007, Dr. McGarrahan examined
       [Lizcano] and found him competent to stand trial. She conveyed her
       findings to the Court orally via telephone. [4 EHRR 219]. Later that
       day, the Court discovered a potential conflict of interest between
       Dr. McGarrahan and the State’s expert, Dr. Price. [4 EHRR 219–20].
       In an abundance of caution, the Court appointed Dr. William Flynn as
       its neutral expert to replace Dr. McGarrahan and conduct a competency
       examination of [Lizcano]. [CR 132–33; 4 EHRR 71, 127, 161, 220–21].

       The Court finds that on September 21, 2007, the Court inquired whether
       the defense wished to supplement its competency motion with any
       additional evidence. [39 RR 4]. Trial counsel indicated that she did have
       an additional report she intended to file, but it was not with her at that
       time, so she stated she would let the motion stand “as it is.” [39 RR 4–
       5]. The Court requested to continue its informal inquiry by asking
       [Lizcano] some questions, but trial counsel objected to the Court doing
       so in the State’s presence. [39 RR 5]. The Court then ruled that there



                                          32
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 41 of 67 PageID 11073



       was insufficient basis to proceed with a competency trial. [39 RR 5–6;
       40 RR 4].

       The Court finds that on September 24, 2007, Dr. Flynn examined
       [Lizcano] and found him competent to stand trial. [CR 141–43; 40 RR
       4–5; 4 EHRR 71]. Dr. Flynn found that [Lizcano] (1) was able to
       understand the proceedings in the courtroom and the possible
       consequences of penalties, legal defenses, and possible outcomes,
       (2) understood the role of key personnel in the courtroom, (3) understood
       the severity of the charges against him and his legal defenses, (4) was
       able to communicate with his counsel, and (5) had the capacity to plan
       legal strategy. [CR 142–43]. In addition, Dr. Flynn found that [Lizcano]
       did not qualify for a diagnosis of [intellectual disability] because he did
       not have significant limitations in adaptive functioning. [CR 142–43].

       The Court finds that after the hearing on September 21, 2007, trial
       counsel tendered to the Court an additional letter from Dr. Gilbert
       Martinez in support of the competency motion. [CR 139; 40 RR 4]. In
       the letter, Dr. Martinez stated his professional opinion that [Lizcano]
       “does not have sufficient present ability to consult with his attorneys
       with a reasonable degree of rational understanding, nor does he have a
       rational or a factual understanding of the proceedings against him.” [CR
       139; 40 RR 4]. Dr. Martinez’s opinion was based on a neuropsychological
       evaluation of [Lizcano] conducted on September 10, 2007. [CR 139;
       10 EHRR PX 3]. Prior to performing this evaluation, Dr. Martinez
       reviewed and relied on information contained in a neuropsychological
       evaluation by Dr. Antonio Puente and several mitigation reports
       prepared by Debbie Nathan. [See 10 EHRR PX 3].

       The Court finds that on September 25, 2007, the parties met with the
       Court in chambers to discuss how to proceed with the competency issue
       in light of the additional evidence tendered by [Lizcano]. During this
       time, Dr. Flynn called and orally reported his findings to the Court and
       the parties via speakerphone. [40 RR 4–6; 4 EHRR 161]. His written
       report was sent to the Court via facsimile later that day. [CR 141–43].

       The Court finds that during the meeting in chambers, the Court advised
       defense counsel that if they proceeded with a competency trial and
       planned to offer the testimony of Dr. Martinez, they would have to turn
       over all the reports and data he relied on in making his conclusions,
       which would necessarily include Dr. Puente’s evaluation and Nathan’s
       mitigation reports. [4 EHRR 89–90, 162–64].




                                           33
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 42 of 67 PageID 11074



       The Court finds that following the meeting in chambers, the parties
       went into the courtroom and conducted proceedings on the record. The
       Court noted its previous ruling but stated that the additional evidence
       provided by the defense was sufficient to proceed with a competency trial
       if the defense wished to do so. [40 RR 4]. Ms. Busbee stated that after
       learning of Dr. Flynn’s findings and conferring with both her client and
       her experts, the defense now believed that [Lizcano] was competent to
       stand trial and was withdrawing their request for a competency trial.
       [40 RR 4–6].

 8 SHCR 2095–98.

       In addressing deficient performance under Strickland, the court found that

 counsel withdrew their request based on many factors, including that counsel

 ultimately believed Lizcano was competent to stand trial.        “Because the motion

 suggesting incompetency was based partly on co-counsel’s assertions that [Lizcano]

 was incompetent, it was not unreasonable for them to withdraw the request when

 that opinion changed,” and Lizcano “fails to cite any authority that counsel can be

 ineffective for failing to pursue a competency hearing despite her carefully considered

 opinion that her client is competent.” 8 SHCR 2098.

       The court then found that counsel exercised sound strategy in withdrawing

 their request for a hearing. Specifically: (1) Dr. Martinez told Busbee that his opinion

 “was based on his clinical observations rather than the Texas statutory competency

 examination and, as such, he did not feel comfortable testifying regarding [Lizcano’s]

 competency”; (2) Busbee testified that the competency requirements in Texas are

 minimal, and she did not feel a competency trial would be successful; (3) Sanchez

 stated that withdrawing the request was a strategic decision because both Drs. Flynn

 and McGarrahan found Lizcano competent, Dr. Martinez’s opinion was “shaky” since



                                           34
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21               Page 43 of 67 PageID 11075



 it was based on his clinical observations, the defense did not believe a competency

 trial would be successful, and “it was too dangerous in the long run to reveal their

 data and mitigation information to the prosecution”; (4) Sanchez’s characterization of

 Dr. Martinez’s opinion as “shaky” was accurate because, during the Texas Rule of

 Criminal Evidence 705 hearing, Dr. Martinez said Lizcano’s competency was

 “questionable”; (5) upon learning that Dr. Martinez was reluctant or unwilling to

 testify, it was reasonable for counsel to conclude a hearing would not be successful

 and withdraw the request; (6) even if Dr. Martinez would have testified, it was

 reasonable for counsel to forgo a competency trial to preclude the State from receiving

 all the data underlying their intellectual-disability case because the State would not

 have received this evidence until just before the defense’s experts testified and, thus,

 would not have had “a two-month head start to review their entire defense and

 prepare cross-examination and/or rebuttal evidence”6; (7) there was no evidence

 Dr. Martinez would have been more persuasive than Dr. Flynn; (8) Dr. Flynn

 performed the statutorily mandated competency exam on Lizcano and found him

 competent, and nothing in Dr. Martinez’s report “specifically controverted” these

 findings; and (9) Dr. Martinez was a retained expert and, thus, potentially biased,

 whereas Dr. Flynn was court-appointed and neutral; consequently, it is reasonably

 probable the jury would have found Dr. Flynn more credible. 8 SHCR 2098–100. The

 court also found no merit to Lizcano’s claim that Dr. Flynn’s opinion should be


 6       In a footnote, the trial court also found: “Although this information was already in the
 possession of the State’s expert, Dr. Price, the Court specifically prohibited Dr. Price from
 disclosing this information to the prosecutors until the Court gave him permission to do so.”
 8 SHCR 2099 n.5 (citing CR 90).

                                               35
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 44 of 67 PageID 11076



 discounted because the exam was conducted via a translator, since competency exams

 are not complex and “[i]t is clear from Dr. Flynn’s notes and report that [Lizcano] was

 able to understand and respond to his questions.” 8 SHCR 2101.

       Next, the court found that counsel were not deficient for not uncovering

 additional evidence of incompetency from Luis Lara, a protection officer with the

 Mexican consulate assigned to Lizcano’s case, and Debbie Nathan, the defense’s

 mitigation investigator.   Both submitted affidavits claiming Lizcano had trouble

 communicating with them, understanding legal concepts, and remembering

 information. 8 SHCR 2101–02. But the court found these affidavits not credible

 because both Lara and Nathan had access to defense counsel during trial and the

 opportunity to relay this information, but they waited until habeas review to do so

 and provided no explanation for the delay. 8 SHCR 2102. The court also found their

 evidence insufficient because Lara failed to explain which legal concepts Lizcano did

 not grasp, and Nathan only complained that Lizcano “could not tell her what

 happened in the voir dire phase of the trial and that he did not remember which

 questions his attorneys asked in voir dire.” Id. “Competency has never been defined

 in terms of a defendant’s ability to fully comprehend the process of jury selection in a

 capital trial” and a limited understanding of voir dire proceedings does not mean

 Lizcano was incompetent. Id. The court also found the information in Nathan’s

 affidavit to be cumulative of information in Sanchez’s affidavit, which was attached

 to the competency motion. Id. Further, the court found that trial counsel “would

 have known better than anyone whether [Lizcano] was capable of assisting in his



                                           36
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 45 of 67 PageID 11077



 defense and understanding the proceedings against him” and “had a front row seat

 from which to assess [Lizcano’s] competency themselves and who heard the opinions

 of two experts regarding [Lizcano’s] competency.” 8 SHCR 2103 (citing Medina v.

 California, 505 U.S. 437, 450 (1992) (stating that “defense counsel will often have the

 best-informed view of the defendant’s ability to participate in his defense”)). Thus,

 counsel “reasonably could have determined that the accounts of Mr. Lara and

 Ms. Nathan would not have been materially helpful.” Id.

       Lastly, the court found that Lizcano failed to demonstrate any prejudice.

 Specifically, (1) “there was no evidence demonstrating that [Lizcano] did not

 understand the proceedings or could not rationally confer with his counsel,” and

 counsel’s statements on the record and Dr. Flynn’s findings show the opposite;

 (2) even had counsel not withdrawn their motion, it is not reasonably likely Lizcano

 would have been found incompetent because Dr. Flynn found Lizcano competent, and,

 despite his letter to the court, Dr. Martinez told counsel he was uncomfortable

 testifying and, thus, the defense had no evidence to rebut Dr. Flynn; (3) even had

 Dr. Martinez testified, it was still unlikely the jury would have found Lizcano

 incompetent because Dr. Martinez was a retained and presumably biased witness,

 and his finding was based on a clinical evaluation of Lizcano’s intellectual ability

 rather than the Texas statutory requirements for evaluating competency; and

 (4) given that “there was no evidence that [Lizcano] had a recent severe mental

 illness, was at least moderately [intellectually disabled], or had committed truly

 bizarre acts,” Lizcano “did not have evidence sufficient to have triggered this Court’s



                                           37
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 46 of 67 PageID 11078



 sua sponte duty to hold a competency hearing, much less evidence that would have

 led a rational jury to have found him incompetent.” 8 SHCR 2103–04. Thus, the

 court concluded that Lizcano “was not prejudiced by counsel’s decision to withdraw

 the request for a competency trial because he has not shown there was a reasonable

 probability he would have been found incompetent to stand trial.” 8 SHCR 2105.

 This decision is not objectively unreasonable given the record before the state court.

       C.     The    state    court       reasonably      denied      Lizcano’s
              ineffectiveness claim.

              1.    The state court’s finding that counsel were not
                    deficient is reasonable given the record before the
                    court, and Lizcano fails to demonstrate otherwise.

       As shown, the State court provided many reasons why counsel were not

 deficient for withdrawing their competency motion. Lizcano fails to show that these

 findings are unreasonable because he mischaracterizes counsel’s decision and omits

 crucial facts. The gist of Lizcano’s complaint is that counsel believed Lizcano was

 incompetent but quickly changed their minds after Dr. Flynn orally stated that he

 had found Lizcano competent. For instance, Lizcano contends:

       [C]ounsel had presumably already weighed the potential benefits of a
       competency trial against the disclosure costs [of the data and evidence
       their experts collected] prior to filing their motion for a competency
       evaluation and strategically determined that the balance favored
       pursuing incompetency. And again, the only factor that could have
       changed that calculation was counsel’s receipt of Dr. Flynn’s oral
       representation regarding Mr. Lizcano’s competence.

 ECF No. 57 at 19 (emphasis added); see also id. at 20 (stating that “counsel decided

 to withdraw the motion for competency based solely on Dr. Flynn’s unreliable

 opinion”). Lizcano claims counsel’s decision was unreasonable because they did not

                                           38
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21        Page 47 of 67 PageID 11079



 review Dr. Flynn’s report and, had they done so and consulted with their experts,

 they would have found it contained errors in testing procedure and scoring. Thus,

 Lizcano argues, counsel made a decision based on unreliable information without

 exploring further. Id. at 12–14, 18–19.

       The primary flaw with Lizcano’s argument is that it distorts counsel’s

 reasoning.   The state habeas hearing testimony from Busbee, Sanchez, and

 Dr. Martinez reveals that counsel decided to withdraw the competency motion for

 several reasons: (1) Dr. Flynn and Dr. McGarrahan found Lizcano competent; (2) they

 lacked confidence that Lizcano was incompetent and that a jury would reach that

 conclusion; (3) Dr. Martinez’s opinion about Lizcano’s competency was “shaky” at best

 and, thus, likely would not have countered Dr. Flynn’s finding; and (4) a competency

 trial meant providing the State with all the facts and data their experts collected

 regarding their intellectual-disability and mitigation cases, and they did not want to

 give the State a head start in reviewing this evidence to cross-examine their experts.

 4 EHRR 70–73, 78–91, 128, 159–66, 209–14; 6 EHRR 33, 81–92. Of these, the latter

 two appeared to be the reasons most important to counsel in rendering their decision.

                    a.     Counsel did not want to give the State an
                           advantage by prematurely turning over their
                           evidence.

       The clear tenor of trial counsel’s state habeas testimony was that they were

 quite wary of moving forward with a competency hearing given the risk of providing

 the State a strategic advantage on punishment-phase issues. At the state habeas

 hearing, Busbee stated the following regarding why they withdrew the motion:



                                           39
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 48 of 67 PageID 11080



       We didn’t do it because the judge told us that if we were going to assert
       competency and seek a hearing on that, he was going to make us give
       the State every bit of all of our mitigation evidence on [intellectual
       disability], which we did not want to do with an expert witness like
       Dr. Martinez, who hadn’t done a real competency evaluation. Who said
       that he thought under Texas standards that was an iffy evaluation. And
       we have Dr. Flynn . . . . It was too much of a risk. We . . . couldn’t say
       because he’s so uncommunicative for a fact that he was incompetent
       because as I’ve previously stated the bar is pretty low in Texas for
       competency.

       So we met about it. We talked about it. . . . [A]ll of our evidence, all of
       our stuff on [intellectual disability], we weren’t going to give it to them
       with this -- and give them weeks of time to try to find out ways to rebut
       it on a case we didn’t think we could win and weren’t [ ] comfortable
       advancing.

 4 EHRR 89–90; see also 4 EHRR 128 (“[O]nce we learned we were going to have to

 give up everything, you know, a month or two in advance of our trial, we decided that

 there was little chance -- you know, we didn’t have that much confidence in the fact

 that he was incompetent.”).

       Sanchez was equally emphatic about this issue, stating:

       We had to weigh [ ] having the hearing versus the State’s great desire
       to have the underlying data of our experts. I mean . . . this was going
       on way before trial. The State was always trying to find a way to get the
       underlying data that our experts had relied on . . . before forming their
       opinions. And we knew they wanted that because . . . that’s one of the
       biggest tools in cross-examination. . . . We did everything under our
       power to legally not give them that until they were actually entitled to
       it.

 4 EHRR 162–63. Realizing that they would have to give up all their data once

 Dr. Martinez took the stand in a competency trial, thereby giving the State a future

 advantage in crossing their experts, “we made that strategic decision to withdraw it

 because there was too much danger in the long run during the trial.” 4 EHRR 163–64



                                           40
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21            Page 49 of 67 PageID 11081



 (emphasis added). Sanchez opined that that it is always better if the defense can

 limit the amount of time the State has to review and analyze the defense’s evidence.

 4 EHRR 164–65. Indeed, he asserted:

        I know some of the people say, well, you’re going to have to give it up
        anyways. But I’ve always found that the more time that the State has
        to look over an expert’s data and what he relied on, the better cross-
        examination they can make, and we were trying to keep that from
        happening. So we thought that was more important at the time.

 4 EHRR 210.

        What is evident is that, regardless of Dr. Flynn’s opinion, trial counsel believed

 they risked giving the State a strategic advantage by turning over their data well in

 advance of litigating the punishment issues. As shown, Sanchez said this was too

 dangerous in the long run even if Dr. Martinez took the stand to testify that Lizcano

 was incompetent. Thus, it appears trial counsel ultimately did not want to take this

 chance despite what any of the experts thought about Lizcano’s competency. But the

 combination of that factor with Dr. Flynn’s opinion and Dr. Martinez’s “shaky”

 conclusion led to counsel’s decision, which was reasonable under the circumstances.

 Further, it was reasonable for counsel to decide that maximizing their chances for a

 favorable punishment verdict by hindering the State’s eventual cross-examination of

 their experts was the proper course of action, particularly considering that counsel

 had evidence supporting their intellectual-disability claim. The Fifth Circuit has held

 that a “conscious and informed decision on trial tactics and strategy cannot be the

 basis of constitutionally ineffective assistance of counsel unless it is so ill chosen that

 it permeates the entire trial with obvious unfairness.” Pape v. Thaler, 645 F.3d 281,



                                             41
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21           Page 50 of 67 PageID 11082



 291 (5th Cir. 2011) (internal quotations and citations omitted); see also Richter,

 562 U.S. at 105 (“It is ‘all too tempting’ to ‘second-guess counsel’s assistance after

 conviction or adverse sentence.’”); Yohey v. Collins, 985 F.2d 222, 228 (5th Cir. 1993)

 (holding that “this Circuit is careful not to second guess legitimate strategic choices”).

 Considering the totality of the facts, counsel’s decision to withdraw their competency

 motion was sound.

       Lizcano attempts to downplay counsel’s decision not to turn over their data

 because the State’s expert, Dr. Price, already had this information, and Sanchez

 stated that he would have to turn over the data in two-weeks’ time and, thus, any

 delay was brief. ECF No. 57 at 19. Regarding the former claim, as the state court

 found, 8 SHCR 2099 n.5, Dr. Price had the data, but the trial court ordered that

 “neither expert may disclose the underlying facts or data to the attorneys without

 prior judicial authorization.” CR 90. The State, therefore, did not have access to it.

 Regarding the latter argument, Sanchez merely agreed that the time between when

 the defense filed the competency motion and the start of trial was roughly two weeks.

 4 EHRR 164. But this does not account for a likely delay in the start of the trial if a

 competency trial first took place. Moreover, the defense did not turn over its data to

 the State until October 11, 12 and/or 15, 2007, at the earliest, per the Rule 705

 hearings. See 50 RR 16–21; 51 RR 12. That was approximately one month after the

 defense filed its competency motion and after the start of the punishment phase,

 which began on October 9th. 48 RR 1. At the state habeas hearing, Sanchez opined

 that, in his experience, giving the State even a few weeks extra time to review data



                                            42
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 51 of 67 PageID 11083



 and reports can make a difference. 4 EHRR 164–65, 210. Trial counsel’s decision

 delayed that time by about a month or more and should not be second-guessed.

       In sum, Lizcano’s claim that counsel’s decision turned exclusively on

 Dr. Flynn’s opinion is not supported by the record. Dr. Flynn’s opinion was part of

 this calculus, but the data/evidence issue was, per trial counsel’s testimony, more

 critical. Even had counsel dissected Dr. Flynn’s report and found errors or problems

 as Lizcano alleges, that would not have altered counsel’s decision. The state court’s

 finding regarding counsel’s strategy is not unreasonable.

                     b.    Trial    counsel’s     characterization     of
                           Dr. Martinez’s opinion and their belief that a
                           competency trial would not succeed is
                           supported by the hearing testimony.

       The second critical reason counsel did not want to pursue a competency

 hearing is that Dr. Martinez’s opinion was hardly definitive, and, in fact, he conceded

 he did not perform a competency exam in compliance with Texas statutory

 requirements.    As such, trial counsel believed they would not prevail if the

 competency issue went before a jury.

       Busbee testified that she pursued competency not because she personally

 thought Lizcano was incompetent, but because she knew his IQ scores were low and

 she saw a footnote in a federal decision that said low IQ might render a defendant

 per se incompetent. “I raised it because it’s required ethically and legally for me if

 there’s any question to raise it. So I did.” 4 EHRR 70. Then, she asked Dr. Martinez

 for his opinion because he had a lot of interaction with Lizcano. However, “he had

 not done an incompetency exam on the defendant. He said he was uncomfortable

                                           43
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 52 of 67 PageID 11084



 with saying he was incompetent.” 4 EHRR 71; see also 4 EHRR 80–81, 90–91 (Busbee

 reiterating that Dr. Martinez had not done a competency evaluation as required

 under Texas law and that he “could not say under Texas law that [Lizcano] was not

 competent to stand trial”). Instead, Dr. Martinez’s competency evaluation was based

 on his clinical evaluation of Lizcano. 4 EHRR 128. Moreover, although Busbee talked

 to Dr. Flynn on the phone after the September 25th hearing and he backtracked on

 his finding that Lizcano was not intellectually disabled, Busbee stated Dr. Flynn

 maintained that Lizcano was competent. 4 EHRR 83–87. Further, when asked if she

 considered having another expert evaluate Lizcano for competency, Busbee said: “No,

 my own experts were not enthusiastic about it. And -- I didn’t want to give them my

 evidence.” 4 EHRR 91; see also 4 EHRR 128 (stating that the defense did not have

 confidence that Lizcano was incompetent); Rompilla v. Beard, 545 U.S. 374, 383

 (2005) (“reasonably diligent counsel may draw a line when they have good reason to

 think further investigation would be a waste”); Dowthitt v. Johnson, 230 F.3d 733,

 748 (5th Cir. 2000) (“trial counsel was not deficient by not canvassing the field to find

 a more favorable defense expert”).

       Sanchez testified that he became suspicious of Lizcano’s competency during

 voir dire while explaining to him their procedures for striking potential jurors.

 4 EHRR 159–60. Sanchez knew that the court first appointed Dr. McGarrahan to

 assess Lizcano for competency and that Dr. McGarrahan had found Lizcano

 competent. 4 EHRR 161–62. But there was a potential conflict with Dr. McGarrahan

 working with the State’s expert, Dr. Price, so the court appointed Dr. Flynn. Id. Like



                                            44
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21        Page 53 of 67 PageID 11085



 Busbee, Sanchez said he did not see Dr. Flynn’s report but, along with the trial court

 and the State, heard his finding over the phone that Lizcano was competent. 4 EHRR

 84, 161. Sanchez testified:

       [A]fter we knew that Toni McGarrahan had found [Lizcano] competent,
       after we knew that Dr. Flynn had found him competent, and after we
       talked to Dr. Martinez, who in my opinion was kind of shaky as to his
       opinion of his competency, but he thought he could give it in a clinical
       way, we decided that . . . the State could call two witnesses that the
       Court had appointed to say he was competent versus our one witness
       that was kind of iffy, I thought. And then there was a good a chance we
       may not win on that issue.

 4 EHRR 163. After weighing these factors with giving up their data to the State so

 far in advance of trial, the decision was made to withdraw the motion. 4 EHRR 164;

 see also 4 EHRR 209–10 (Sanchez agreeing with the State that Dr. McGarrahan’s and

 Dr. Flynn’s findings, Dr. Martinez’s uncertain opinion, and turning over

 Dr. Martinez’s data were the reasons they decided to withdraw the competency

 motion). Sanchez also testified that Dr. Martinez told him that a competency decision

 per the statutorily mandated questions would be a “close call.” 4 EHRR 213–14.

       Trial counsel’s concerns about Dr. Martinez were supported by Dr. Martinez’s

 testimony at the state habeas hearing. Dr. Martinez first testified that he evaluated

 Lizcano for competency and concluded that he was incompetent to stand trial.

 6 EHRR 12–13. He stated he did not recall telling anyone on the defense team that

 he was not comfortable testifying about competency, and he did not recall telling

 Busbee he was not confident in the results of his examination. 6 EHRR 14. He then

 said that he was completely confident in the results of his competency examination,




                                          45
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 54 of 67 PageID 11086



 he felt comfortable testifying about competency, and he would have testified about

 Lizcano’s competency had he been asked. 6 EHRR 14–16.

       But on cross-examination by the State, Dr. Martinez’s assessment was shown

 to be dubious at best.     He said he advised Busbee that he was not a forensic

 psychologist and lacks working knowledge of forensic issues. 6 EHRR 33. Prior to

 Lizcano’s trial, his work was mostly clinical, and he had conducted evaluations on

 only five to six defendants and testified just twice in criminal trials. 6 EHRR 34–36;

 see also 6 EHRR 79–80 (Dr. Martinez stating that, in his practice, he has evaluated

 many persons for competence in civil matters, but “[a]s far as competence to stand

 trial, I could probably count on one hand the number of times that . . . I’ve engaged

 in that. Maybe a little bit more than that. Maybe eight to ten times.”). Regarding

 Lizcano, he conceded that he “did not conduct an evaluation with the specific . . . legal

 requirements in mind at that time.” 6 EHRR 81. The State asked Dr. Martinez if he

 was familiar with the statutorily required factors to determine if Lizcano was

 competent under that definition. He replied that he was not “thoroughly familiar

 with them,” and he “did not consider specific statutes other than my working

 knowledge of what was required . . . for an assessment of competency.” 6 EHRR 82.

 Rather than using all of the factors in the statute, Dr. Martinez used his “working

 knowledge of those factors at the time.” 6 EHRR 84–85.

       Equally problematic, the State confronted Dr. Martinez about his Rule 705

 hearing testimony at trial. In a portion of this testimony, Dr. Martinez said: “I never

 labeled [Lizcano] as being incompetent, I just felt that he was going to have difficulty



                                            46
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 55 of 67 PageID 11087



 with the material in court. . . . I told you that his competency was questionable.”

 6 EHRR 89; see also 55 RR 242 (Rule 705 hearing).             When the State asked

 Dr. Martinez about this matter, he replied that he “was getting asked quite a bit

 about the legal definition for competence, and I felt uncomfortable. I felt like some of

 that was outside of my area.” 6 EHRR 90. He stated he was not “well versed in legal

 terminology and statutes and things like that,” and when asked if Lizcano met the

 legal standard, “my response to that was . . . I didn’t do my assessment with those

 legal standards -- using those legal standards at that time too.” Id. Then the State

 said: “So what I’m hearing you say today, Dr. Martinez, is that while there were

 factors that perhaps caused you to question his competency, you did not in fact find

 him incompetent to stand trial. You have never actually rendered that professional

 opinion.” He replied: “I was not able to render that professional opinion.” 6 EHRR

 90–91.    And although Dr. Martinez maintained his belief that Lizcano was

 incompetent and would have been found incompetent under the proper legal inquiry,

 he said he was speaking from a clinical perspective, and “I did not address the specific

 requirements for competency under the Texas legal statute.” 6 EHRR 90–92.

       In sum, Dr. Martinez supported trial counsel’s testimony. Despite his letter to

 the court, Dr. Martinez was not comfortable with his decision as a matter of state law

 and had not even conducted the proper evaluation.            Had counsel pursued a

 competency trial using Dr. Martinez, and had the State questioned him in the same

 manner as it did at the habeas hearing, the State would have thoroughly discredited

 his testimony that Lizcano was incompetent. It is highly unlikely that a jury would



                                           47
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 56 of 67 PageID 11088



 have believed him over the court’s neutral expert, Dr. Flynn, who conducted the

 correct evaluation under state law. And even had trial counsel impeached Dr. Flynn

 by pointing to alleged errors in his report, the burden was on the defense to prove

 incompetency, Ex parte LaHood, 401 S.W.3d 45, 54 (Tex. Crim. App. 2013), and the

 defense had no expert to refute his opinion, as the state court found. Plus, the

 additional cost of placing Dr. Martinez on the stand was that the defense would have

 to immediately turn over its evidence to the State. Under these circumstances, it was

 reasonable for counsel to forgo a competency trial. See Knight v. Florida Department

 of Corrections, 936 F.3d 1322, 1340 (11th Cir. 2019) (finding no reason to doubt the

 state court’s conclusion that counsel’s decision not to call an equivocal expert in part

 to preserve a tactical advantage at closing “was well within the wide range of

 reasonably competent performance”), cert. denied, 141 S. Ct. 2774 (2020).

                     c.     Lizcano’s additional arguments fail to show
                            that the state court’s decision is unreasonable.

       Lizcano provides additional arguments in his petition that are likewise

 unavailing. First, his complaint about errors in Dr. Flynn’s scoring and methodology,

 ECF No. 57 at 10–11, 18, is premised in part on a new affidavit from Dr. Antolin

 Llorente, who claims that Dr. Flynn scored part of the test incorrectly. ECF No. 58

 at A483–84. Dr. Llorente testified at the state habeas hearing on two days, 6 EHRR

 145–246; 8 EHRR 10–74, and while he criticized Dr. Flynn’s use of the CAST-MR7

 test, he mentioned nothing about any scoring errors. Dr. Llorente’s new affidavit is

 barred under Pinholster where the Supreme Court held that “review under


 7     Competence Assessment for Standing Trial for Defendants with Mental Retardation.

                                           48
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21             Page 57 of 67 PageID 11089



 § 2254(d)(1) is limited to the record that was before the state court that adjudicated

 the claim on the merits.”       563 U.S. at 181 (emphasis added).          Thus, “evidence

 introduced in federal court has no bearing on § 2254(d)(1) review.” Id. at 185.

        At any rate, Lizcano’s and Dr. Llorente’s complaints about scoring and

 methodology errors assume that Dr. Flynn’s finding on competency was wrong, and

 that counsel would have reached that conclusion had they read and analyzed his

 report and, consequently, not withdrawn their motion.8                But that argument

 disregards that counsel withdrew the motion because they did not want to turn over

 their data and that Dr. Martinez’s opinion, which was necessary to establish a finding

 of incompetency, was dubious. Further, trial counsel had little reason to suspect that

 Dr. Flynn’s conclusion was incorrect because (1) he was the trial court’s neutral

 expert, (2) Dr. McGarrahan reached the same conclusion before Dr. Flynn assessed

 Lizcano, as Sanchez pointed out, (3) Dr. Flynn maintained his opinion that Lizcano

 was incompetent despite altering his opinion about Lizcano’s intellectual disability,

 and (4) most of all, Busbee stated on the record that, after discussing the matter with

 Lizcano and their experts, the defense believed Lizcano was competent, 40 RR 5.


 8       One of Lizcano’s and Dr. Llorente’s complaints is that Dr. Flynn used the CAST-MR
 to assess Lizcano for competency, which is designed for use on the intellectually disabled.
 However, Dr. Flynn found that Lizcano did not have adaptive deficits and, thus, was not
 intellectually disabled; consequently, they claim he used the wrong test. See ECF No. 57 at
 10; ECF No. 58 at A359; 6 EHRR 186–88, 232–33; CR 142. It appears from Dr. Flynn’s report
 that he used the CAST-MR based on all the information he received about Lizcano’s low IQ
 scores. See CR 142. Regardless, according to Busbee, Dr. Flynn immediately backtracked on
 his intellectual-disability assessment, stating that he was not confident in his conclusion.
 4 EHRR 85–87. And as this Court is aware, Lizcano was recently commuted to life without
 parole because the state court determined he is intellectually disabled under Atkins and
 Moore. Therefore, it cannot be said that Dr. Flynn administered the incorrect test, let alone
 that his conclusion about Lizcano’s competency was wrong. And for the reasons stated, this
 matter has little bearing on whether trial counsel were ineffective.

                                              49
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 58 of 67 PageID 11090



 See Medina, 505 U.S. at 450; Colburn v. Cockrell, 37 F. App’x 90, 2002 WL 1021891,

 at *5 (5th Cir. 2002) (“Because Colburn’s relationship with his attorneys is central

 to the question of his competence to stand trial, his attorneys are in the best position

 to determine that he was competent.”) (unpublished). Given the totality of the facts

 and circumstances, it was not necessary for counsel to dissect Dr. Flynn’s report for

 potential methodology and scoring errors to make an informed decision to withdraw

 the competency motion.

       Lizcano also alleges that counsel failed to investigate and consult Lara and

 Nathan regarding their opinions of Lizcano’s competency. ECF No. 57 at 12, 14. But

 as the state court found, Nathan was concerned about Lizcano’s competency based

 only on conversations she had with Lizcano during voir dire, and she did not

 remember a specific conversation. 7 EHRR 76–77. As the state court found, this is

 hardly significant evidence of incompetence. And Sanchez testified that he thought

 they did talk to Nathan about the topic. 6 EHRR 166. Regardless, what Lara and

 Nathan believed was immaterial. The trial court appointed an expert—in truth, two

 experts—to make this determination, who found Lizcano competent. Trial counsel

 also believed Lizcano was competent. And Lara’s and Nathan’s beliefs have no

 bearing on the issues that ultimately led to trial counsel’s decision to withdraw the

 motion, namely having to turn over their data and Dr. Martinez’s uncertain opinion.

       Lizcano also claims that the state court’s adjudication of this claim is

 unreasonable because the state court utilized the wrong standard. Lizcano states

 that Strickland “calls for an objective assessment of counsel’s representation” and



                                           50
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21        Page 59 of 67 PageID 11091



 “not whether Mr. Lizcano’s counsel subjectively believed their client was competent.”

 ECF No. 57 at 17. This is a distortion of Strickland and a misrepresentation of the

 issues here.   Strickland’s holding that “the defendant must show that counsel's

 representation fell below an objective standard of reasonableness,” 466 U.S. at 688,

 has never meant that counsel’s subjective belief on an issue cannot be taken into

 account in assessing counsel’s performance, and Lizcano cites no authority for this

 proposition. Indeed, in the summary of the Strickland holding, the above statement

 about “an objective standard” is directly followed by these sentences:

       Judicial scrutiny of counsel’s performance must be highly deferential,
       and a fair assessment of attorney performance requires that every effort
       be made to eliminate the distorting effects of hindsight, to reconstruct
       the circumstances of counsel’s challenged conduct, and to evaluate the
       conduct from counsel’s perspective at the time. A court must indulge a
       strong presumption that counsel’s conduct falls within the wide range of
       reasonable professional assistance.

 466 U.S. at 669 (emphasis added); see also id. at 690 (holding that the reasonableness

 of counsel’s performance must be judged on the particular facts of the case “viewed as

 of the time of counsel’s conduct” and that the court “must [ ] determine whether, in

 light of all the circumstances, the identified acts or omissions were outside the wide

 range of professionally competent assistance”) (emphasis added). The problem with

 Lizcano’s claim is that he never correctly identifies “all the circumstances.” For

 instance, he characterizes the circumstances as counsel withdrawing the motion

 “even after receiving opinions from two defense experts supporting the motion, and

 without reviewing Dr. Flynn’s report or conducting other inquiries.” ECF No. 57 at




                                          51
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21           Page 60 of 67 PageID 11092



 17. Notably absent are counsel’s legitimate concerns about releasing their data too

 early and the problems with Dr. Martinez’s opinion about competency.

       Moreover, Strickland held that the reasonableness of counsel’s actions:

       may be determined or substantially influenced by the defendant’s own
       statements or actions. Counsel’s actions are usually based, quite
       properly, on informed strategic choices made by the defendant and on
       information supplied by the defendant. . . . And when a defendant has
       given counsel reason to believe that pursuing certain investigations
       would be fruitless or even harmful, counsel’s failure to pursue those
       investigations may not later be challenged as unreasonable.

 466 U.S. at 691. Counsel stated on the record that after speaking to Lizcano and

 their experts, they did not feel he was incompetent. Thus, an argument that the state

 court’s decision cannot account for counsel’s opinion after talking to their client, even

 if subjective, runs afoul of Strickland itself, not to mention Medina.

       Lastly, Lizcano alleges that “the state court’s ‘deference to counsel’s strategic

 decision’ to withdraw the motion for a competency trial, ‘despite the fact that counsel

 based this alleged choice on . . . an unreasonable investigation, was’ itself ‘objectively

 unreasonable.’” ECF No. 57 at 18 (quoting Wiggins v. Smith, 539 U.S. 510, 528

 (2003)). But as Lizcano also recognizes, id., the Strickland Court stated:

       [S]trategic choices made after less than complete investigation are
       reasonable precisely to the extent that reasonable professional
       judgments support the limitations on investigation. In other words,
       counsel has a duty to make reasonable investigations or to make a
       reasonable decision that makes particular investigations unnecessary.
       In any ineffectiveness case, a particular decision not to investigate must
       be directly assessed for reasonableness in all the circumstances,
       applying a heavy measure of deference to counsel's judgments.

 Strickland, 466 U.S. at 690–91; see also Wiggins, 539 U.S. at 521–22, 528. To the

 extent counsel’s investigation was limited because they did not read Dr. Flynn’s

                                            52
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 61 of 67 PageID 11093



 report or acquire evidence from Lara and Nathan, counsel made a reasonable decision

 that made this investigation unnecessary. As shown, (1) their strategic decision to

 withdraw the motion was based heavily on not supplying their data to the State,

 which had nothing to do with Dr. Flynn’s report or other evidence, (2) it was the

 defense’s burden to prove incompetency, and the defense had no expert who could say

 that, under Texas law, Lizcano was incompetent, and (3) trial counsel did not think

 Lizcano was incompetent when they withdrew their motion and did not believe a

 competency trial would succeed. Given the deference owed to counsel’s judgments

 and considering all the circumstances, the state court’s decision that trial counsel

 were not deficient is reasonable.

              2.     Lizcano fails to show that the state court’s
                     determination that he was not prejudiced by
                     counsel’s decision to withdraw the competency
                     motion is unreasonable.

       Lizcano argues that he was prejudiced by counsel’s decision to withdraw the

 competency motion because counsel already had sufficient evidence of incompetency,

 such as Dr. Puente’s report, the intellectual-disability testing, and Dr. Martinez’s

 opinion. He claims that had counsel used that evidence, investigated the alleged

 errors in Dr. Flynn’s report, and not dropped the competency issue, it is likely Lizcano

 would have been found incompetent. ECF No. 57 at 15–16, 20. He also argues that

 it is unreasonable to assume Dr. Flynn’s report “had it not been retracted altogether

 or at least substantially revised [ ] would be found to be more credible than the

 substantial evidence counsel could have presented in a competency trial.” Id. at 20.

 He then states: “Because counsel decided to withdraw the motion for competency

                                           53
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 62 of 67 PageID 11094



 based solely on Dr. Flynn’s unreliable opinion, it is unreasonable to assume that they

 would have maintained a belief that their client was competent had they actually

 reviewed Dr. Flynn’s report.” Id. at 20 (emphasis added). These allegations lack

 merit, and the state court’s denial is not unreasonable.

       First, Lizcano’s argument is premised on speculation that Dr. Flynn’s report

 contained errors in scoring and testing procedures/protocols and additional

 speculation that Dr. Flynn would have revised his opinion about Lizcano’s

 competency had counsel questioned him about the matter. But he offers nothing to

 actually prove his claim.     Instead, he criticizes the report based on his own

 observations of it and those from Dr. Llorente. See ECF No. 57 at 11–12. These

 critiques, by themselves, are insufficient to show that Dr. Flynn would have actually

 altered his opinion about Lizcano’s competency. Indeed, as shown above, Busbee

 testified that Dr. Flynn may have changed his mind about Lizcano’s adaptive deficits

 but maintained his belief about Lizcano’s competency, and Dr. McGarrahan also

 found Lizcano competent. Importantly, Lizcano could have called Dr. Flynn to testify

 at the state habeas hearing and questioned him about the matter, but he did not.

 Instead, he relied on Dr. Llorente’s testimony to point out these alleged flaws.

 6 EHRR 186–88, 232–33. But criticism of the report does not mean Dr. Flynn was

 wrong, let alone that such criticism would have forced Dr. Flynn to revise his opinion.

 Had counsel questioned Dr. Flynn about this issue, he may have provided valid

 explanations for these supposed flaws, explained why they were not in fact errors,

 and/or reiterated his belief that Lizcano was competent. But this only illustrates that



                                           54
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21          Page 63 of 67 PageID 11095



 Lizcano’s argument relies on supposition rather than evidence of what Dr. Flynn may

 have stated had trial counsel questioned him about his report.              Cf. Day v.

 Quarterman, 566 F.3d 527, 538 (5th Cir. 2009) (holding that complaints of uncalled

 witnesses are not favored on federal habeas “because allegations of what a witness

 would have stated are largely speculative”).

       Second, Lizcano’s claim that counsel based their decision to withdraw the

 competency motion solely on Dr. Flynn’s “unreliable” opinion was addressed above.

 As shown, Dr. Flynn’s opinion was only one of many reasons counsel chose to

 withdraw it. This argument is meritless.

       Third, even assuming counsel could have impeached Dr. Flynn with the alleged

 errors in his report, counsel still had no reliable expert evidence that Lizcano was

 incompetent. Dr. Martinez failed to conduct a competency exam per the requirements

 of the Texas statute. And, as shown, he was not comfortable stating that Lizcano was

 incompetent under state law. Moreover, as the state court found, Dr. Martinez was

 a retained expert and not neutral, contrary to Dr. Flynn; thus, it is unlikely the jury

 would have believed Dr. Martinez over Dr. Flynn. Lizcano’s speculation that the jury

 would have found Dr. Martinez more credible is inadequate to overcome the

 presumption of correctness afforded to the state court’s findings of fact, § 2254(e)(1),

 particularly given the flaws with Dr. Martinez’s opinion, as discussed previously.

       Fourth, Lizcano’s claim that counsel had sufficient evidence of incompetency

 is not supported by the record. For instance, Dr. Puente, per his habeas testimony,

 did not perform a competency evaluation on Lizcano and was only “vaguely” familiar



                                           55
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21              Page 64 of 67 PageID 11096



 with the applicable Texas law regarding competency. 5 EHRR 46–47, 49, 97. And

 Lara’s and Nathan’s opinions were suspect for the reasons discussed above. In

 contrast, both Drs. McGarrahan and Flynn found Lizcano competent, and trial

 counsel did not believe that Lizcano was incompetent or that a competency trial

 would succeed. Moreover, as the state court found, there was no evidence that

 Lizcano had a recent history of severe mental illness or committed bizarre acts.

 Further, Lizcano’s claim that counsel would have changed their minds had they read

 Dr. Flynn’s report is speculative, disregards counsel’s observations of Lizcano and

 their lack of faith in a competency trial, and sidesteps the many reasons why counsel

 believed withdrawing the motion was proper.

        Lastly, throughout his petition, Lizcano repeatedly emphasizes his intellectual

 disability and states that Dr. Flynn’s decision to re-evaluate his opinion that Lizcano

 was not intellectually disabled undermined his conclusion that Lizcano was not

 incompetent.9 ECF No. 57 at 9–10, 12, 14–15, 18, 20. Indeed, on several occasions,

 Lizcano erroneously implies that Dr. Flynn’s “re-evaluation” meant he was also

 uncertain about Lizcano’s competency. Id. at 12 (“Unsurprisingly, in light of these

 multiple errors, Dr. Flynn admitted to Ms. Busbee in a telephone conversation . . .

 that his opinion was incomplete and lacked merit.”), 14 (“Mr. Lizcano’s trial counsel




 9       In his petition, Lizcano asserts that the state court’s finding “that there was ‘no
 evidence’ that Mr. Lizcano was even ‘mildly’ intellectually disabled is flatly contradicted by
 Dr. Puente’s report.” ECF No. 57 at 20. This is an incorrect assertion. The state habeas
 court found that “there was no evidence that [Lizcano] had a recent severe mental illness,
 was at least moderately [intellectually disabled], or had committed truly bizarre acts.”
 8 SHCR 2104 (emphasis added). The court recognized that experts found Lizcano “mildly”
 intellectually disabled. 8 SHCR 2095, 2104.

                                              56
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 65 of 67 PageID 11097



 did not ever review the report or the testing sheets, even after Dr. Flynn admitted to

 Ms. Busbee that he had realized ‘that he didn’t have the full picture’ and was willing

 to ‘re-evaluate.’”). However, Busbee clarified that when Dr. Flynn stated he needed

 to “re-evaluate” his opinion, he was speaking only about intellectual disability and

 not competence to stand trial, about which he was certain. 4 EHRR 85–87. At any

 rate, Lizcano’s suggestion that evidence of intellectual disability demonstrates

 incompetence or undermines Dr. Flynn’s conclusion is also unavailing. As the Atkins

 Court stated: “[Intellectually disabled] persons frequently know the difference

 between right and wrong and are competent to stand trial.” 536 U.S. at 318; see also

 Smith v. Ryan, 813 F.3d 1175, 1195 (9th Cir. 2016) (recognizing that competence to

 stand trial is not inconsistent with intellectual disability); Adams v. Haeberlin,

 404 F. App’x 11, 14 (6th Cir. 2010) (“a finding that a defendant is [intellectually

 disabled] is not dispositive as to a finding of competency to stand trial”)

 (unpublished).   Even if Dr. Flynn was incorrect regarding Lizcano’s intellectual

 functioning, that has little bearing on his finding that Lizcano was competent,

 particularly considering that he formally tested Lizcano for incompetency but not

 intellectual disability. CR 141–43. Lizcano’s intellectual disability is not sufficient

 proof of incompetence.

       For these reasons, Lizcano has failed to show that the state court’s finding that

 he did not suffer any prejudice is not objectively unreasonable. Therefore, this Court

 should reject Lizcano’s claim and deny him habeas relief.




                                           57
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21         Page 66 of 67 PageID 11098



                                    CONCLUSION

       For the foregoing reasons, the Director respectfully requests that this Court

 deny Lizcano’s petition for federal habeas relief, deny his requests for an evidentiary

 hearing and discovery, ECF No. 57 at 65, and deny a COA. See Alexander v. Johnson,

 211 F.3d 895, 898 (5th Cir. 2000) (explaining that the district court has the power to

 sua sponte deny a certificate of appealability without prior briefing and argument by

 counsel).

                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         BRENT WEBSTER
                                         First Assistant Attorney General

                                         JOSH RENO
                                         Deputy Attorney General
                                         For Criminal Justice

                                         EDWARD L. MARSHALL
                                         Chief, Criminal Appeals Division


                                         /s/ Erich Dryden
                                         *ERICH DRYDEN
 *Attorney-in-Charge                     Assistant Attorney General
                                         State Bar No. 24008786
                                         Erich.Dryden@oag.texas.gov

                                         P.O. Box 12548, Capitol Station
                                         Austin, Texas 78711-2548
                                         (512) 936-1400
                                         (512) 320-8132 (Fax)

                                         ATTORNEYS FOR RESPONDENT




                                           58
Case 3:16-cv-01008-B-BN Document 63 Filed 07/06/21       Page 67 of 67 PageID 11099



                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Answer has been

 served electronically to Debra McComas, Stephanie Sivinski, and Shawn Nolan on

 July 6, 2021.



                                        /s/ Erich Dryden
                                        ERICH DRYDEN
                                        Assistant Attorney General




                                          59
